EXHIBIT 10.56

EXECUTION COPY

AMENDED AND RESTATED TRUST AGREEMENT

among

NOVASTAR MORTGAGE, INC.,

as Depositor

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,

as Property Trustee

BNY MELLON TRUST OF DELAWARE,

as Delaware Trustee

and

THE ADMINISTRATIVE TRUSTEES NAMED HEREIN

as Administrative Trustees

 

 

Dated as of February 18, 2009

 

 

NOVASTAR CAPITAL TRUST I/B



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINED TERMS    2

Section 1.1.

   Definitions    2 ARTICLE II    THE TRUST    12

Section 2.1.

   Name    12

Section 2.2.

   Office of the Delaware Trustee; Office of the Trust    13

Section 2.3.

   Initial Contribution of Trust Property; Fees, Costs and Expenses    13

Section 2.4.

   Purposes of Trust    13

Section 2.5.

   Authorization to Enter into Certain Transactions    14

Section 2.6.

   Assets of Trust    16

Section 2.7.

   Title to Trust Property    16 ARTICLE III    PAYMENT ACCOUNT; PAYING AGENTS
   17

Section 3.1.

   Payment Account    17

Section 3.2.

   Appointment of Paying Agents    17 ARTICLE IV    DISTRIBUTIONS; OTHER
PAYMENTS; REDEMPTION    18

Section 4.1.

   Distributions; Payments of Liquidation Amount    18

Section 4.2.

   Redemption    20

Section 4.3.

   Subordination of Common Securities    22

Section 4.4.

   Payment Procedures    23

Section 4.5.

   Withholding Tax    23

Section 4.6.

   Tax Returns and Other Reports    23

Section 4.7.

   Payment of Taxes, Duties, Etc. of the Trust    24

Section 4.8.

   Payments under Indenture or Pursuant to Direct Actions    24

Section 4.9.

   Exchanges    24

Section 4.10.

   Calculation Agent    25

Section 4.11.

   Certain Accounting Matters    25 ARTICLE V    SECURITIES    26

Section 5.1.

   Initial Ownership    26

Section 5.2.

   Authorized Trust Securities    27



--------------------------------------------------------------------------------

          Page

Section 5.3.

   Issuance of the Common Securities; Subscription and Acquisition of Notes   
27

Section 5.4.

   The Securities Certificates    27

Section 5.5.

   Rights of Holders    28

Section 5.6.

   Book-Entry Preferred Securities    28

Section 5.7.

   Registration of Transfer and Exchange of Preferred Securities Certificates   
30

Section 5.8.

   Mutilated, Destroyed, Lost or Stolen Securities Certificates    31

Section 5.9.

   Persons Deemed Holders    32

Section 5.10.

   Cancellation    32

Section 5.11.

   Ownership of Common Securities by Depositor    33

Section 5.12.

   Restrictive Legends    33

Section 5.13.

   Form of Certificate of Authentication    36 ARTICLE VI    MEETINGS; VOTING;
ACTS OF HOLDERS    36

Section 6.1.

   Notice of Meetings    36

Section 6.2.

   Meetings of Holders of the Preferred Securities    36

Section 6.3.

   Voting Rights    37

Section 6.4.

   Proxies, Etc.    37

Section 6.5.

   Holder Action by Written Consent    37

Section 6.6.

   Record Date for Voting and Other Purposes    37

Section 6.7.

   Acts of Holders    38

Section 6.8.

   Inspection of Records    39

Section 6.9.

   Limitations on Voting Rights    39

Section 6.10.

   Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults
   40 ARTICLE VII    REPRESENTATIONS AND WARRANTIES    42

Section 7.1.

   Representations and Warranties of the Property Trustee and the Delaware
Trustee    42

Section 7.2.

   Representations and Warranties of Depositor    43 ARTICLE VIII    THE
TRUSTEES    44

Section 8.1.

   Number of Trustees    44

Section 8.2.

   Property Trustee Required    44

Section 8.3.

   Delaware Trustee Required    45

 

ii



--------------------------------------------------------------------------------

          Page

Section 8.4.

   Appointment of Administrative Trustees    45

Section 8.5.

   Duties and Responsibilities of the Trustees    46

Section 8.6.

   Notices of Defaults and Extensions    47

Section 8.7.

   Certain Rights of Property Trustee    48

Section 8.8.

   Delegation of Power    50

Section 8.9.

   May Hold Securities    50

Section 8.10.

   Compensation; Reimbursement; Indemnity    50

Section 8.11.

   Resignation and Removal; Appointment of Successor    51

Section 8.12.

   Acceptance of Appointment by Successor    53

Section 8.13.

   Merger, Conversion, Consolidation or Succession to Business    53

Section 8.14.

   Not Responsible for Recitals or Issuance of Securities    53

Section 8.15.

   Property Trustee May File Proofs of Claim    54

Section 8.16.

   Reports to the Property Trustee    55 ARTICLE IX    TERMINATION, LIQUIDATION
AND MERGER    55

Section 9.1.

   Dissolution Upon Expiration Date    55

Section 9.2.

   Early Termination    56

Section 9.3.

   Termination    56

Section 9.4.

   Liquidation    56

Section 9.5.

   Mergers, Consolidations, Amalgamations or Replacements of Trust    58 ARTICLE
X    MISCELLANEOUS PROVISIONS    59

Section 10.1.

   Limitation of Rights of Holders    59

Section 10.2.

   Agreed Tax Treatment of Trust and Trust Securities    59

Section 10.3.

   Amendment    59

Section 10.4.

   Separability    61

Section 10.5.

   Governing Law    61

Section 10.6.

   Successors    61

Section 10.7.

   Headings    61

Section 10.8.

   Reports, Notices and Demands    61

Section 10.9.

   Agreement Not to Petition    63

Section 10.10.

   Counterparts    63

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULE

 

Exhibit A    Certificate of Trust of NovaStar Capital Trust I/B Exhibit B   
Form of Common Securities Certificate Exhibit C    Form of Preferred Securities
Certificate Exhibit D    Junior Subordinated Indenture Exhibit E    Form of
Transferee Certificate to be Executed by Transferees Exhibit F    Form of
Officer’s Financial Certificate of the Depositor Schedule A    Determination of
LIBOR Schedule 8.16    List of Existing TRUPS Holders

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

This AMENDED AND RESTATED TRUST AGREEMENT (this “Trust Agreement”), dated as of
February 18, 2009 (the “Execution Date”), among (i) NovaStar Mortgage, Inc., a
Virginia corporation (including any successors or permitted assigns, the
“Depositor”), (ii) The Bank of New York Mellon Trust Company, National
Association, a national banking association, as property trustee (in such
capacity, the “Property Trustee”), (iii) BNY Mellon Trust of Delaware, a
Delaware banking corporation, as Delaware trustee (in such capacity, the
“Delaware Trustee”), and (iv) W. Lance Anderson, Rodney E. Schwatken and Matthew
R. Kaltenrieder, each an individual whose address is c/o NovaStar Financial,
Inc., 2114 Central Street, Suite 600, Kansas City, MO 64108, as administrative
trustees (in such capacities, each an “Administrative Trustee” and,
collectively, the “Administrative Trustees” and together with the Property
Trustee and the Delaware Trustee, the “Trustees”).

WITNESSETH:

WHEREAS, pursuant to the Existing Exchange Agreement (as hereinafter defined),
the Depositor and the Existing TRUPS Holders (as hereinafter defined) have
agreed to effect an exchange offer with respect to the Existing Preferred
Securities (as hereinafter defined);

WHEREAS, the Existing Exchange Agreement contemplates that: (i) the Depositor
and the Existing TRUPS Holders shall enter into such documents as necessary to
effectuate the issuance of trust preferred securities (the “New TRUPS”) by
trusts newly formed by the Depositor (each of which is a Delaware statutory
trust) and the acquisition of such New TRUPS by the Existing TRUPS Holders,
(ii) each Existing TRUPS Holder shall transfer the respective Existing Preferred
Securities it holds to the Depositor, and in exchange for the Depositor’s
receipt of all of the validly issued and outstanding Existing Preferred
Securities the Depositor shall cause the newly formed Delaware statutory trusts
to issue the New TRUPS to the Existing TRUPS Holders in the same proportions
that such Existing TRUPS Holders owned Existing Preferred Securities immediately
prior to such transfers (the “Exchange Offer”), and (iii) upon the consummation
of the Exchange Offer, the trust that issued the Existing Preferred Securities
shall be dissolved, wound up, and terminated, and the indenture relating to the
notes that previously were issued by the Depositor to such trust shall be
satisfied and discharged;

WHEREAS, each of this Trust Agreement and the other Operative Documents (as
hereinafter defined) have been or are being entered into to effectuate the
foregoing;

WHEREAS, the Depositor and the Delaware Trustee have heretofore created a
Delaware statutory trust pursuant to the Delaware Statutory Trust Act by
entering into a Trust Agreement, dated as of February 13, 2009 (the “Original
Trust Agreement”), and by executing and filing with the Secretary of State of
the State of Delaware the Certificate of Trust, substantially in the form
attached hereto as Exhibit A (the “Certificate of Trust”); and

WHEREAS, the Depositor and the Trustees desire to amend and restate the Original
Trust Agreement in its entirety as set forth herein to provide for, among other
things, (i) the issuance of the Common Securities by the Trust to the Depositor,
(ii) the issuance of the Preferred Securities by the Trust pursuant to the
Existing Exchange Agreement and (iii) the acquisition by the Trust from the
Depositor of all of the right, title and interest in and to the Notes;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:

ARTICLE I

DEFINED TERMS

Section 1.1. Definitions.

For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(a) the terms defined in this Article I have the meanings assigned to them in
this Article I;

(b) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(c) all accounting terms used but not defined herein have the meanings assigned
to them in accordance with United States generally accepted accounting
principles;

(d) unless the context otherwise requires, any reference to an “Article”, a
“Section”, a “Schedule” or an “Exhibit” refers to an Article, a Section, a
Schedule or an Exhibit, as the case may be, of or to this Trust Agreement;

(e) the words “hereby,” “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision;

(f) a reference to the singular includes the plural and vice versa; and

(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.

“Act” when used with respect to any Holder, has the meaning specified in
Section 6.7.

“Additional Interest” has the meaning specified in Section 1.1 of the Indenture.

“Additional Interest Amount” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of Additional Interest paid
by the Depositor on a Like Amount of Notes for such period.

 

2



--------------------------------------------------------------------------------

“Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.

“Additional Taxes” has the meaning specified in Section 1.1 of the Indenture.

“Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

“Bankruptcy Event” means, with respect to any Person:

(a) the entry of a decree or order by a court having jurisdiction in the
premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable federal or
state bankruptcy, insolvency, reorganization or other similar law,
(iii) appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of its property or (iv) ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or

(b) the institution by such Person of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable federal or
state bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Laws” means all federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.

“Book-Entry Preferred Security” means a Preferred Security, the ownership and
transfers of which shall be made through book entries by a Depositary.

“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.

“Calculation Agent” has the meaning specified in Section 4.10.

“Certificate of Trust” has the meaning specified in the recitals to this Trust
Agreement.

“Code” means the United States Internal Revenue Code of 1986 or any successor
statute thereto, in each case as amended from time to time.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Trust Agreement such commission is not existing and performing
the duties assigned to it, then the body performing such duties at such time.

“Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached hereto as Exhibit B.

“Common Security” means a common security of the Trust, denominated as such and
representing an undivided beneficial interest in the assets of the Trust, having
a Liquidation Amount of $1,000 and having the terms provided therefor in this
Trust Agreement.

“Corporate Trust Office” means the principal office of the Property Trustee at
which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at 601 Travis, 16th
floor, Houston, Texas 77002, Attention: Global Corporate Trust– NovaStar Capital
Trust I/B. Initially, all notices and correspondence shall be addressed to
Mudassir Mohamed, telephone 713-483-6029.

“Definitive Preferred Securities Certificates” means Preferred Securities issued
in certificated, fully registered form that are not Global Preferred Securities.

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.

“Delaware Trustee” means the Person identified as the “Delaware Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.

 

4



--------------------------------------------------------------------------------

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Depositor or any successor
thereto. DTC will be the initial Depositary.

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

“Depositor” has the meaning specified in the preamble to this Trust Agreement
and any successors and permitted assigns.

“Depositor Affiliate” has the meaning specified in Section 4.9(a).

“Distribution Date” has the meaning specified in Section 4.1(a)(i).

“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.

“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.

“Early Termination Event” has the meaning specified in Section 9.2.

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor statute thereto, in each case as amended from time to time.

“Escrow Agent” has the meaning specified in the Existing Exchange Agreement.

“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a) the occurrence of a Note Event of Default; or

(b) default by the Trust in the payment of any Distribution when it becomes due
and payable, and continuation of such default for a period of thirty (30) days;
or

(c) default by the Trust in the payment of any Redemption Price of any Trust
Security when it becomes due and payable; or

(d) default in the performance, or breach, in any material respect of any
covenant or warranty of the Trustees in this Trust Agreement (other than those
specified in clause (b) or (c) above) and continuation of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Trustees and to the Depositor by the Holders of at least
twenty-five percent (25%) in aggregate Liquidation Amount of the Outstanding
Preferred Securities a

 

5



--------------------------------------------------------------------------------

written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or
(e) occurrence of a Bankruptcy Event with respect to the Property Trustee if a
successor Property Trustee has not been appointed within ninety (90) days
thereof.

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute thereto, in each case as amended from time to time.

“Exchange Agreement” means an agreement between the Exchange Note Issuer and the
then Holder or Holders of the Trust Security or Trust Securities regarding the
exchange thereunder of Exchange Notes for the Notes, substantially in the form
of the Existing Exchange Agreement, with changes thereto as required by the
different circumstances and acceptable to the Trustee.

“Exchange Date” has the meaning specified in the Existing Exchange Agreement.

“Exchange Indenture” means a Junior Subordinated Indenture between the Exchange
Note Issuer and the Exchange Note Trustee, substantially in the form of the
Indenture, with changes thereto as required by the differing circumstances and
acceptable to the Trustee.

“Exchange Note Issuer” means NovaStar Financial, Inc., a Maryland corporation.

“Exchange Notes” means the Exchange Note Issuer’s Floating Junior Subordinated
Notes issued pursuant to the Exchange Indenture.

“Exchange Note Trustee” means The Bank of New York Mellon Trust Company,
National Association as trustee under the Exchange Note Indenture.

“Exchange Offer” has the meaning specified in the Recitals.

“Execution Date” has the meaning specified in the preamble to this Trust
Agreement.

“Existing Exchange Agreement” has the meaning set forth in the recitals to the
Indenture.

“Existing Preferred Securities” means 50,000 preferred securities having an
aggregate liquidation amount of $50,000,000 issued by NovaStar Capital Trust I.

“Existing TRUPS Holders” means the Persons named as “Holders” in the Existing
Exchange Agreement.

“Expiration Date” has the meaning specified in Section 9.1.

“Fiscal Year” shall be the fiscal year of the Trust, which shall be the calendar
year, or such other period as is required by the Code.

 

6



--------------------------------------------------------------------------------

“Global Preferred Security” means a Preferred Securities Certificate evidencing
ownership of Book-Entry Preferred Securities.

“Holder” means a Person in whose name a Trust Security or Trust Securities are
registered in the Securities Register; any such Person shall be deemed to be a
“beneficial owner” within the meaning of the Delaware Statutory Trust Act.

“Indemnified Person” has the meaning specified in Section 8.10(c).

“Indenture” means the Junior Subordinated Indenture executed and delivered by
the Depositor and the Note Trustee contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the holders of the Notes, a
copy of which is attached hereto as Exhibit D, or as it may from time to time be
amended or supplemented by one or more amendments or indentures supplemental
thereto entered into pursuant to the applicable provisions thereof.

“Indenture Redemption Price” means the Optional Note Redemption Price or the
Special Note Redemption Price, as applicable.

“Interest Coverage Calculation” has the meaning specified in Section 1.1 of the
Indenture.

“Interest Coverage Trigger” has the meaning specified in Section 1.1 of the
Indenture.

“Interest Payment Date” has the meaning specified in Section 1.1 of the
Indenture.

“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.

“Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.

“LIBOR” has the meaning specified in Schedule A.

“LIBOR Business Day” has the meaning specified in Schedule A.

“LIBOR Determination Date” has the meaning specified in Schedule A.

“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.

“Like Amount” means (a) with respect to a redemption of any Trust Securities,
Trust Securities having a Liquidation Amount equal to the principal amount of
Notes to be contemporaneously redeemed or paid at maturity in accordance with
the Indenture, the proceeds of which will be used to pay the Redemption Price of
such Trust Securities, (b) with respect to a distribution of Notes to Holders of
Trust Securities in connection with a dissolution of the Trust, Notes having a
principal amount equal to the Liquidation Amount of the Trust Securities of the
Holder to whom such Notes are distributed, (c) with respect to any distribution
of Additional

 

7



--------------------------------------------------------------------------------

Interest Amounts to Holders of Trust Securities, Notes having a principal amount
equal to the Liquidation Amount of the Trust Securities in respect of which such
distribution is made and (d) with respect to any exchange of Preferred
Securities owned or held by a Depositor Affiliate, Notes having a principal
amount equal to the liquidation amount of the Preferred Securities in respect of
which such distribution is made.

“Liquidation Amount” means the stated liquidation amount of $1,000 per Trust
Security.

“Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.

“Liquidation Distribution” has the meaning specified in Section 9.4(d).

“Majority in Liquidation Amount” means Common or Preferred Securities, as the
case may be, representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Common or
Preferred Securities, as the case may be.

“New TRUPS” has the meaning specified in the Recitals.

“Note Event of Default” means any “Event of Default” specified in Section 5.1 of
the Indenture.

“Note Redemption Date” means, with respect to any Notes to be redeemed under the
Indenture, the date fixed for redemption of such Notes under the Indenture.

“Note Trustee” means the Person identified as the “Trustee” in the Indenture,
solely in its capacity as Trustee pursuant to the Indenture and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Trustee appointed as provided in the Indenture.

“Notes” means the Depositor’s Floating Rate Junior Subordinated Notes issued
pursuant to the Indenture.

“Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, the President or a Vice President, and by the Chief Financial Officer,
Treasurer or an Assistant Treasurer, the Secretary or Assistant Secretary, of
the Depositor, and delivered to the Trustees. Any Officers’ Certificate
delivered with respect to compliance with a condition or covenant provided for
in this Trust Agreement (other than the certificate provided pursuant to
Section 8.16(b) which is not an Officers’ Certificate) shall include:

(a) a statement by each officer signing the Officers’ Certificate that such
officer has read the condition or covenant and the definitions herein relating
thereto;

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

 

8



--------------------------------------------------------------------------------

(c) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such condition or covenant has been
complied with; and

(d) a statement as to whether, in the opinion of such officer, such condition or
covenant has been complied with.

“Operative Documents” means the Existing Exchange Agreement, the Indenture, the
Trust Agreement, the Notes and the Trust Securities.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for,
or an employee of, the Depositor or any Affiliate of the Depositor.

“Optional Note Redemption Price” means, with respect to any Note to be redeemed
on any Redemption Date for an optional redemption under the Indenture, an amount
equal to one hundred percent (100%) of the outstanding principal amount of such
Note (or the redeemed portion thereof, as applicable), together with accrued and
unpaid interest, including any Additional Interest (to the extent legally
enforceable), through but not including the date fixed as such Redemption Date.

“Optional Redemption Price” means, with respect to any Trust Security, an amount
equal to one hundred percent (100%) of the Liquidation Amount of such Trust
Security on the Redemption Date, plus accumulated and unpaid Distributions
through but not including the Redemption Date, plus the related amount of the
premium, if any, and/or accrued and unpaid interest, including Additional
Interest, if any, thereon paid by the Depositor upon the concurrent redemption
or payment at maturity of a Like Amount of Notes.

“Original Interest Accrual Date” has the meaning specified in
Section 4.1(a)(ii).

“Original Issue Date” means the date of original issuance of the Trust
Securities.

“Original Trust Agreement” has the meaning specified in the recitals to this
Trust Agreement.

“Outstanding” means, when used in reference to any Trust Securities, as of the
date of determination, all Trust Securities theretofore executed and delivered
under this Trust Agreement, except:

(a) Trust Securities theretofore canceled by the Property Trustee or delivered
to the Property Trustee for cancellation;

(b) Trust Securities for which payment or redemption money in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent in trust for the Holders of such Trust Securities; provided, that, if such
Trust Securities are to be redeemed, notice of such redemption has been duly
given pursuant to this Trust Agreement; and

 

9



--------------------------------------------------------------------------------

(c) Trust Securities that have been paid or in substitution for or in lieu of
which other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Property
Trustee is presented that any such Trust Securities are held by Holders in whose
hands such Trust Securities are valid, binding and legal obligations of the
Trust;

provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee’s right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

“Owner” means each Person who is the beneficial owner of Book-Entry Preferred
Securities as reflected in the records of the Depositary or, if a Depositary
Participant is not the beneficial owner, then the beneficial owner as reflected
in the records of the Depositary Participant.

“Paying Agent” means any Person authorized by the Administrative Trustees to pay
Distributions or other amounts in respect of any Trust Securities on behalf of
the Trust.

“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Preferred Securities Certificate” means a certificate evidencing ownership of
Preferred Securities, substantially in the form attached as Exhibit C.

“Preferred Security” means a preferred security of the Trust, denominated as
such and representing an undivided beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the terms provided
therefor in this Trust Agreement.

“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement, solely in its capacity as Property Trustee of
the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Property Trustee appointed as herein provided.

 

10



--------------------------------------------------------------------------------

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

“QIB/QP” means a QIB that is also a QP.

“QP” means a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act.

“Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement; provided,
that each Note Redemption Date and the stated maturity (or any date of principal
repayment upon early maturity) of the Notes shall be a Redemption Date for a
Like Amount of Trust Securities.

“Redemption Price” means the Special Redemption Price or Optional Redemption
Price, as applicable. If the Depositor has redeemed the Notes at the Special
Note Redemption Price, the Trust shall redeem the Trust Securities at the
Special Redemption Price. If the Depositor has redeemed the Notes at the
Optional Note Redemption Price, the Trust shall redeem the Trust Securities at
the Optional Redemption Price.

“Reference Banks” has the meaning specified in Schedule A.

“Responsible Officer” means, with respect to the Property Trustee, the officer
in the Global Corporate Trust department of the Property Trustee having direct
responsibility for the administration of this Trust Agreement.

“Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.

“Securities Certificate” means any one of the Common Securities Certificates or
the Preferred Securities Certificates.

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.7(a).

“Special Redemption Price” means, with respect to any Trust Security, an amount
equal to one hundred seven and one half percent (107.5%) of the Liquidation
Amount of such Trust Security on the Redemption Date, plus accumulated and
unpaid Distributions to the Redemption Date, plus the related amount of the
premium, if any, and/or accrued interest, including Additional Interest, if any,
thereon paid by the Depositor upon the concurrent redemption or payment at
maturity of a Like Amount of Notes.

“Special Note Redemption Price” means, with respect to any Note to be redeemed
on any Redemption Date under the Indenture, an amount equal to one hundred seven
and one half percent (107.5%) of the outstanding principal amount of such Note,
together with accrued interest, including Additional Interest, thereon through
but not including the date fixed as such Redemption Date.

 

11



--------------------------------------------------------------------------------

“Successor Securities” has the meaning specified in Section 9.5(a).

“Tax Event” has the meaning specified in Section 1.1 of the Indenture.

“Trust” means the Delaware statutory trust known as “NovaStar Capital Trust
I/B,” which was created on February 13, 2009 under the Delaware Statutory Trust
Act pursuant to the Original Trust Agreement and the filing of the Certificate
of Trust, and continued pursuant to this Trust Agreement.

“Trust Agreement” means this Amended and Restated Trust Agreement, as the same
may be modified, amended or supplemented from time to time in accordance with
the applicable provisions hereof, including the Schedule and Exhibits attached
hereto (other than Exhibit D).

“Trust Indenture Act” means the Trust Indenture Act of 1939 or any successor
statute thereto, in each case as amended from time to time.

“Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.

“Trust Property” means (a) the Notes or, following an exchange of the Exchange
Notes for the Notes pursuant to Section 2.8, the Exchange Notes, (b) any cash on
deposit in, or owing to, the Payment Account and (c) all proceeds and rights in
respect of the foregoing and any other property and assets for the time being
held or deemed to be held by the Property Trustee pursuant to the trusts of this
Trust Agreement.

“Trust Security” means any one of the Common Securities or the Preferred
Securities.

“Trust Securities” means the Common Securities and the Preferred Securities,
collectively.

ARTICLE II

THE TRUST

Section 2.1. Name.

The trust continued hereby shall be known as “NovaStar Capital Trust I/B”, as
such name may be modified from time to time by the Administrative Trustees
following written notice to the Holders of Trust Securities and the other
Trustees, in which name the Trustees may conduct the business of the Trust, make
and execute contracts and other instruments on behalf of the Trust and sue and
be sued.

 

12



--------------------------------------------------------------------------------

Section 2.2. Office of the Delaware Trustee; Office of the Trust.

The address of the Delaware Trustee in the State of Delaware is White Clay
Center, Route 273, Newark, DE 19711, Attention: Global Corporate Trust, or such
other address in the State of Delaware as the Delaware Trustee may designate by
written notice to the Holders, the Depositor, the Property Trustee and the
Administrative Trustees. The principal office of the Trust is c/o NovaStar
Financial, Inc., 2114 Central Street, Suite 600, Kansas City, MO 64108,
Attention: Chief Executive Officer, as such address may be changed from time to
time by the Administrative Trustees following written notice to the Holders and
the other Trustees.

Section 2.3. Initial Contribution of Trust Property; Fees, Costs and Expenses.

The Property Trustee acknowledges receipt from the Depositor in connection with
the Original Trust Agreement of the sum of ten dollars ($10), which constituted
the initial Trust Property. The Depositor shall pay all fees, costs and expenses
of the Trust (except with respect to the Trust Securities) as they arise or
shall, upon request of any Trustee, promptly reimburse such Trustee for any such
fees, costs and expenses paid by such Trustee. The Depositor shall make no claim
upon the Trust Property for the payment of such fees, costs or expenses.

Section 2.4. Purposes of Trust.

(a) The exclusive purposes and functions of the Trust are to (i) issue Trust
Securities and acquire the Notes, (ii) make distributions as provided herein,
(iii) enter into and perform its obligations under agreements, documents and
instructions (including, without limitation, the Operative Documents to which it
is a party) relating to and/or necessary to accomplish (i) and (ii), and
(iv) engage in only those activities necessary or incidental thereto. The
Delaware Trustee, the Property Trustee and the Administrative Trustees are
trustees of the Trust, and have all the rights, powers and duties to the extent
set forth herein. The Trustees hereby acknowledge that they are trustees of the
Trust.

(b) So long as this Trust Agreement remains in effect, the Trust (or the
Trustees acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby. In particular, the Trust (or the Trustees acting on behalf of the Trust)
shall not (i) acquire any investments or engage in any activities not authorized
by this Trust Agreement, (ii) sell, assign, transfer, exchange, mortgage,
pledge, set-off or otherwise dispose of any of the Trust Property or interests
therein, including to Holders, except as expressly provided herein, (iii) incur
any indebtedness for borrowed money or issue any other debt, (iv) take or
consent to any action that would result in the placement of a Lien on any of the
Trust Property, (v) take or consent to any action that would reasonably be
expected to cause the Trust to become taxable as a corporation or classified as
other than a grantor trust for United States federal income tax purposes,
(vi) take or consent to any action that would cause the Notes to be treated as
other than indebtedness of the Depositor for United States federal income tax
purposes or (vii) take or consent to any action that would cause the Trust to be
deemed to be an “investment company” required to be registered under the
Investment Company Act.

 

13



--------------------------------------------------------------------------------

Section 2.5. Authorization to Enter into Certain Transactions.

(a) The Trustees shall conduct the affairs of the Trust in accordance with and
subject to the terms of this Trust Agreement. In accordance with the following
provisions (i) and (ii), the Trustees shall have the authority to enter into all
transactions and agreements determined by the Trustees to be appropriate in
exercising the authority, express or implied, otherwise granted to the Trustees
under this Trust Agreement, and to perform all acts in furtherance thereof,
including the following:

(i) As among the Trustees, each Administrative Trustee shall severally have the
power and authority to act on behalf of the Trust with respect to the following
matters:

(A) the issuance of the Trust Securities;

(B) to cause the Trust to enter into, and to execute, deliver and perform on
behalf of the Trust, such agreements, documents, instruments, certificates and
other writings as may be necessary or desirable in connection with the purposes
and function of the Trust, including, without limitation, a common securities
subscription agreement and a junior subordinated note subscription agreement and
to cause the Trust to perform its obligations under the Existing Exchange
Agreement executed by the Depositor on behalf of the Trust;

(C) assisting in the issuance of the Preferred Securities in one or more
transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws;

(D) assisting in the sending of notices (other than notices of default) and
other information regarding the Trust Securities and the Notes to the Holders in
accordance with this Trust Agreement;

(E) the appointment of a successor Paying Agent, Securities Registrar and
Calculation Agent in accordance with this Trust Agreement;

(F) execution and delivery of the Trust Securities on behalf of the Trust in
accordance with this Trust Agreement;

(G) execution and delivery of closing certificates, if any, pursuant to the
Existing Exchange Agreement;

(H) preparation and filing of all applicable tax returns and tax information
reports that are required to be filed on behalf of the Trust;

(I) establishing a record date with respect to all actions to be taken hereunder
that require a record date to be established, except as provided in
Section 6.10(a);

 

14



--------------------------------------------------------------------------------

(J) unless otherwise required by the Delaware Statutory Trust Act, to execute on
behalf of the Trust (either acting alone or together with the other
Administrative Trustees) any documents and other writings that such
Administrative Trustee has the power to execute pursuant to this Trust
Agreement;

(K) the taking of any action incidental to the foregoing as such Administrative
Trustee may from time to time reasonably determine is necessary or advisable to
give effect to the terms of this Trust Agreement; and

(L) application for a taxpayer identification number for the Trust.

(ii) As among the Trustees, the Property Trustee shall have the power, duty and
authority to act on behalf of the Trust with respect to the following matters:

(A) the receipt and holding of legal title of the Notes;

(B) the establishment of the Payment Account;

(C) the receipt of interest, principal and any other payments made in respect of
the Notes and the holding of such amounts in the Payment Account;

(D) the distribution through the Paying Agent of amounts distributable to the
Holders in respect of the Trust Securities;

(E) the exercise of all of the rights, powers and privileges of a holder of the
Notes in accordance with the terms of this Trust Agreement;

(F) the sending of notices of default and other information regarding the Trust
Securities and the Notes to the Holders in accordance with this Trust Agreement;

(G) the distribution of the Trust Property in accordance with the terms of this
Trust Agreement;

(H) to the extent provided in this Trust Agreement, the winding up of the
affairs of and liquidation of the Trust, provided that the Administrative
Trustees shall have the power, duty and authority to act on behalf of the Trust
with respect to the preparation, execution and filing of the certificate of
cancellation of the Trust with the Secretary of State of the State of Delaware;

(I) the approval of any agreement or other document contemplated in connection
with the exchange of the Exchange Notes for the Notes pursuant to Section 2.8
and the consummation of such exchange; and

(J) the taking of any action incidental to the foregoing as the Property Trustee
may from time to time reasonably determine is necessary or advisable to give
effect to the terms of this Trust Agreement and protect and conserve the Trust
Property for the benefit of the Holders (without consideration of the effect of
any such action on any particular Holder).

 

15



--------------------------------------------------------------------------------

(b) In connection with the issuance of the Preferred Securities, the Depositor
shall have the right and responsibility to assist the Trust with respect to, or
effect on behalf of the Trust, the following (and any actions taken by the
Depositor in furtherance of the following prior to the date of this Trust
Agreement are hereby ratified and confirmed in all respects):

(i) the negotiation of the terms of, and the execution and delivery of, the
Existing Exchange Agreement providing for the issuance of the Preferred
Securities in one or more transactions exempt from registration under the
Securities Act, and in compliance with applicable state securities or blue sky
laws; and

(ii) the taking of any other reasonable actions necessary or desirable to carry
out any of the foregoing activities.

(c) Notwithstanding anything herein to the contrary, the Administrative Trustees
are authorized and directed to conduct the affairs of the Trust and authorized
to operate the Trust so that the Trust will not be taxable as a corporation or
classified as other than a grantor trust for United States federal income tax
purposes, so that the Notes will be treated as indebtedness of the Depositor for
United States federal income tax purposes and so that the Trust will not be
deemed to be an “investment company” required to be registered under the
Investment Company Act. In respect thereof, each Administrative Trustee is
authorized to take any action, not inconsistent with applicable law, the
Certificate of Trust or this Trust Agreement, that such Administrative Trustee
determines in his or her discretion to be necessary or desirable for such
purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. In
no event shall the Administrative Trustees be liable to the Trust or the Holders
for any failure to comply with this Section 2.5 to the extent that such failure
results solely from a change in law or regulation or in the interpretation
thereof.

(d) Any action taken by a Trustee in accordance with his, her or its powers
shall constitute the act of and serve to bind the Trust. In dealing with any
Trustee acting on behalf of the Trust, no Person shall be required to inquire
into the authority of such Trustee to bind the Trust. Persons dealing with the
Trust are entitled to rely conclusively on the power and authority of any
Trustee as set forth in this Trust Agreement.

Section 2.6. Assets of Trust.

The assets of the Trust shall consist of the Trust Property.

Section 2.7. Title to Trust Property.

(a) Legal title to all Trust Property shall be vested at all times in the
Property Trustee and shall be held and administered by the Property Trustee in
trust for the benefit of the Trust and the Holders in accordance with this Trust
Agreement.

(b) The Holders shall not have any right or title to the Trust Property other
than the undivided beneficial interest in the assets of the Trust conferred by
their Trust Securities and they shall have no right to call for any partition or
division of property, profits or rights of the Trust except as described below.
The Trust Securities shall be personal property giving only the rights
specifically set forth therein and in this Trust Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 2.8 Optional Exchange of Exchange Notes for Notes.

The Exchange Note Issuer shall have the right to consummate an exchange of the
Exchange Notes for the Notes, in whole but not in part, by giving notice thereof
to the Property Trustee not less than thirty (30) days prior to the specified
date for such exchange, together with copies of the proposed Exchange Agreement,
Exchange Note Indenture and Exchange Note required in connection with such
exchange, in each case marked to show any changes made from the respective
required forms therefor. If the Property Trustee shall approve such changes,
then the Exchange Note Issuer may exchange its Exchange Notes for the Notes by
causing duly executed and delivered copies of the Exchange Agreement, the
Exchange Note Indenture and the Exchange Note in the approved respective forms
thereof to be delivered to the Property Trustee on or before such specified
exchange date and satisfying (or causing to be satisfied) the conditions
precedent to such exchange set forth in such Exchange Agreement. Upon the
consummation of such exchange, all references herein to the “Notes” shall be
deemed to include and to refer to the Exchange Notes.

ARTICLE III

PAYMENT ACCOUNT; PAYING AGENTS

Section 3.1. Payment Account.

(a) On or prior to the Exchange Date, the Property Trustee shall establish the
Payment Account. The Property Trustee and the Paying Agent shall have exclusive
control and sole right of withdrawal with respect to the Payment Account for the
purpose of making deposits in and withdrawals from the Payment Account in
accordance with this Trust Agreement. All monies and other property deposited or
held from time to time in the Payment Account shall be held by the Property
Trustee in the Payment Account for the exclusive benefit of the Holders and for
Distribution as herein provided.

(b) The Property Trustee shall deposit in the Payment Account, promptly upon
receipt, all payments of principal of, premium, if any, or interest on, and any
other payments with respect to, the Notes. Amounts held in the Payment Account
shall not be invested by the Property Trustee pending distribution thereof.

Section 3.2. Appointment of Paying Agents.

The Property Trustee is hereby appointed as the initial Paying Agent and the
Property Trustee hereby accepts such appointment. The Paying Agent shall make
Distributions to Holders from the Payment Account and shall report the amounts
of such Distributions to the Property Trustee and the Administrative Trustees.
Any Paying Agent shall have the revocable power to withdraw funds from the
Payment Account solely for the purpose of making the Distributions referred to
above. The Administrative Trustees may revoke such power and remove the Paying
Agent in their sole discretion. Any Person acting as Paying Agent shall be
permitted to resign as

 

17



--------------------------------------------------------------------------------

Paying Agent upon thirty (30) days’ written notice to the Administrative
Trustees and the Property Trustee. If the Property Trustee shall no longer be
the Paying Agent or a successor Paying Agent shall resign or its authority to
act be revoked, the Administrative Trustees shall appoint a successor (which
shall be a bank or trust company) to act as Paying Agent. Such successor Paying
Agent appointed by the Administrative Trustees shall execute and deliver to the
Trustees an instrument in which such successor Paying Agent shall agree with the
Trustees that as Paying Agent, such successor Paying Agent will hold all sums,
if any, held by it for payment to the Holders in trust for the benefit of the
Holders entitled thereto until such sums shall be paid to such Holders. The
Paying Agent shall return all unclaimed funds to the Property Trustee and upon
removal of a Paying Agent such Paying Agent shall also return all funds in its
possession to the Property Trustee. The provisions of Article VIII shall apply
to the Property Trustee also in its role as Paying Agent, for so long as the
Property Trustee shall act as Paying Agent and, to the extent applicable, to any
other Paying Agent appointed hereunder. Any reference in this Trust Agreement to
the Paying Agent shall include any co-paying agent unless the context requires
otherwise.

ARTICLE IV

DISTRIBUTIONS; OTHER PAYMENTS; REDEMPTION

Section 4.1. Distributions; Payments of Liquidation Amount.

(a) The Trust Securities represent undivided beneficial interests in the Trust
Property, and Distributions (including any Additional Interest Amounts) will be
made on the Trust Securities at the rate and on the dates that payments of
interest (including any Additional Interest) are made on the Notes. Accordingly:

(i) Distributions on the Trust Securities shall be cumulative, and shall
accumulate whether or not there are funds of the Trust available for the payment
of Distributions. Distributions shall accumulate from January 1, 2009, and,
except as provided in clause (ii) below, shall be payable quarterly in arrears
on March 30, June 30, September 30 and December 30 of each year, commencing on
the first such date after the Exchange Date. If any date on which a Distribution
is otherwise payable on the Trust Securities is not a Business Day, then the
payment of such Distribution shall be made on the next succeeding Business Day
(and no interest shall accrue in respect of the amounts whose payment is so
delayed for the period from and after each such date until the next succeeding
Business Day), except that, if such Business Day falls in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case, with the same force and effect as if made on such date (each
date on which Distributions are payable in accordance with this
Section 4.1(a)(i), a “Distribution Date”); and

(ii) Distributions shall accumulate in respect of the Trust Securities at the
following rates, such rate being the rate of interest payable on the Notes:

(A) Beginning as of January 1, 2009 (the “Original Interest Accrual Date”)
through December 31, 2009, at the rate of one percent (1.0%) per annum of the
Liquidation Amount of the Trust Securities, unless an Interest Coverage Trigger
with

 

18



--------------------------------------------------------------------------------

respect to the quarter then just ended has occurred in which case the
Distribution for the distribution period ending on the next succeeding
Distribution Date shall accrue at a variable rate equal to LIBOR plus 3.50% per
annum of the Liquidation Amount of the Trust Securities; and

(B) Beginning January 1, 2010 until the earlier of (1) February 18, 2019 or
(2) the occurrence of an Interest Coverage Trigger, at the rate of one percent
(1.0%) per annum of the Liquidation Amount of the Trust Securities and,
thereafter, at a variable rate, reset quarterly, equal to LIBOR plus 3.50% per
annum of the Liquidation Amount of the Trust Securities. LIBOR shall be
determined by the Calculation Agent in accordance with Schedule A. The amount of
Distributions payable for any period less than a full Distribution period shall
be computed on the basis of a 360-day year and the actual number of days elapsed
in the relevant Distribution period. The amount of Distributions payable for any
period shall include any Additional Interest Amounts in respect of such period;
and

(iii) Distributions on the Trust Securities shall be made by the Paying Agent
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

(b) Distributions on the Trust Securities with respect to a Distribution Date
shall be payable to the Holders thereof as they appear on the Securities
Register for the Trust Securities at the close of business on the relevant
record date, which shall be at the close of business on the fifteenth (15th) day
(whether or not a Business Day) preceding the relevant Distribution Date.
Distributions payable on any Trust Securities that are not punctually paid on
any Distribution Date as a result of the Depositor having failed to make an
interest payment under the Notes will cease to be payable to the Person in whose
name such Trust Securities are registered on the relevant record date, and such
defaulted Distributions and any Additional Interest Amounts will instead be
payable to the Person in whose name such Trust Securities are registered on the
special record date, or other specified date for determining Holders entitled to
such defaulted Distribution and Additional Interest Amount, established in the
same manner, and on the same date, as such is established with respect to the
Notes under the Indenture.

(c) As a condition to the payment of any principal of or interest on the Trust
Securities without the imposition of withholding tax, the Administrative
Trustees shall require the previous delivery of properly completed and signed
applicable U.S. federal income tax certifications (generally, an Internal
Revenue Service Form W-9 (or applicable successor form) in the case of a person
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code or an Internal Revenue Service Form W-8 BEN (or applicable successor
form) in the case of a person that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code) and any other certification
acceptable to it to enable the Property Trustee or any Paying Agent to determine
their respective duties and liabilities with respect to any taxes or other
charges that they may be required to pay, deduct or withhold in respect of such
Trust Securities.

 

19



--------------------------------------------------------------------------------

Section 4.2. Redemption.

(a) On each Note Redemption Date and on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.

(b) Notice of redemption shall be given by the Property Trustee by first-class
mail, postage prepaid, mailed not less than thirty (30) nor more than sixty
(60) days prior to the Redemption Date to each Holder of Trust Securities to be
redeemed, at such Holder’s address appearing in the Securities Register. All
notices of redemption shall state:

(i) the Redemption Date;

(ii) the Redemption Price or, if the Redemption Price cannot be calculated prior
to the time the notice is required to be sent, the estimate of the Redemption
Price provided pursuant to the Indenture, as calculated by the Depositor,
together with a statement that it is an estimate and that the actual Redemption
Price will be calculated by the Calculation Agent on the fifth (5th) Business
Day prior to the Redemption Date (and if an estimate is provided, a further
notice shall be sent of the actual Redemption Price on the date that such
Redemption Price is calculated);

(iii) if less than all the Outstanding Trust Securities are to be redeemed, the
identification (and, in the case of partial redemption, the respective amounts)
and Liquidation Amounts of the amount of and particular Trust Securities to be
redeemed;

(iv) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Trust Security, or portion thereof, to be redeemed and
that Distributions thereon will cease to accumulate on such Trust Security or
such portion, as the case may be, on and after said date, except as provided in
Section 4.2(d);

(v) the place or places where the Trust Securities are to be surrendered for the
payment of the Redemption Price; and

(vi) such other provisions as the Property Trustee deems relevant.

(c) The Trust Securities (or portion thereof) redeemed on each Redemption Date
shall be redeemed at the Redemption Price with the proceeds from the
contemporaneous redemption or payment at maturity of Notes. Redemptions of the
Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of such
Redemption Price. Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor’s option, on or after
June 30, 2011, in whole or in part from time to time, at the Optional Note
Redemption Price. The Notes may also be redeemed by the Depositor, at its
option, pursuant to the terms of the Indenture, in whole but not in part, upon
the occurrence and during the continuation of an Investment Company Event or Tax
Event, at the Special Note Redemption Price.

 

20



--------------------------------------------------------------------------------

(d) If the Property Trustee gives a notice of redemption in respect of any
Preferred Securities, then by 10:00 A.M., New York City time, on the Redemption
Date, the Depositor shall deposit sufficient funds with the Property Trustee to
pay the Redemption Price. If such deposit has been made by such time, then by
12:00 noon, New York City time, on the Redemption Date, the Property Trustee
will, with respect to Book-Entry Preferred Securities, irrevocably deposit with
the Depositary for such Book-Entry Preferred Securities, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
such Depositary irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities. With respect to Preferred
Securities that are not Book-Entry Preferred Securities, the Property Trustee
will irrevocably deposit with the Paying Agent, to the extent available
therefor, funds sufficient to pay the applicable Redemption Price and will give
the Paying Agent irrevocable instructions and authority to pay the Redemption
Price to the Holders of the Preferred Securities upon surrender of their
Preferred Securities Certificates. Notwithstanding the foregoing, Distributions
payable on or prior to the Redemption Date for any Trust Securities (or portion
thereof) called for redemption shall be payable to the Holders of such Trust
Securities as they appear on the Securities Register on the relevant record
dates for the related Distribution Dates. If notice of redemption shall have
been given and funds deposited as required, then upon the date of such deposit,
all rights of Holders holding Trust Securities (or portion thereof) so called
for redemption will cease, except the right of such Holders to receive the
Redemption Price and any Distribution payable in respect of the Trust Securities
on or prior to the Redemption Date, but without interest, and, in the case of a
partial redemption, the right of such Holders to receive a new Trust Security or
Securities of authorized denominations, in aggregate Liquidation Amount equal to
the unredeemed portion of such Trust Security or Securities, and such Trust
Securities (or portion thereof) called for redemption will cease to be
Outstanding. In the event that any date on which any Redemption Price is payable
is not a Business Day, then payment of the Redemption Price payable on such date
will be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after each such date until the next succeeding Business Day), except that, if
such Business Day falls in the next succeeding calendar year, such payment shall
be made on the immediately preceding Business Day, in each case, with the same
force and effect as if made on such date. In the event that payment of the
Redemption Price in respect of any Trust Securities (or portion thereof) called
for redemption is improperly withheld or refused and not paid either by the
Trust or by the Depositor, Distributions on such Trust Securities (or portion
thereof) will continue to accumulate, as set forth in Section 4.1, from the
Redemption Date originally established by the Trust for such Trust Securities
(or portion thereof) to the date such Redemption Price is actually paid, in
which case the actual payment date will be the date fixed for redemption for
purposes of calculating the Redemption Price.

(e) Subject to Section 4.3(a), if less than all the Outstanding Trust Securities
are to be redeemed on a Redemption Date, then the aggregate Liquidation Amount
of the Trust Securities to be redeemed shall be allocated pro rata to the Common
Securities and the Preferred Securities based upon the relative aggregate
Liquidation Amounts of the Common Securities and the Preferred Securities. The
Preferred Securities to be redeemed shall be selected on a pro rata basis based
upon their respective Liquidation Amounts not more than sixty (60) days prior to
the Redemption Date by the Property Trustee from the Outstanding Preferred
Securities not previously called for redemption; provided, that with respect to
Holders that would be required to hold less than one hundred (100) but more than
zero (0) Trust Securities as a result of such redemption, the Trust shall redeem
Trust Securities of each such

 

21



--------------------------------------------------------------------------------

Holder so that after such redemption such Holder shall hold either one hundred
(100) Trust Securities or such Holder no longer holds any Trust Securities, and
shall use such method (including, without limitation, by lot) as the Trust shall
deem fair and appropriate; and provided, further, that so long as the Preferred
Securities are Book-Entry Preferred Securities, such selection shall be made in
accordance with the Applicable Depositary Procedures for the Preferred
Securities held by such Depositary. The Property Trustee shall promptly notify
the Securities Registrar in writing of the Preferred Securities (or portion
thereof) selected for redemption and, in the case of any Preferred Securities
selected for partial redemption, the Liquidation Amount thereof to be redeemed.
For all purposes of this Trust Agreement, unless the context otherwise requires,
all provisions relating to the redemption of Preferred Securities shall relate,
in the case of any Preferred Securities redeemed or to be redeemed only in part,
to the portion of the aggregate Liquidation Amount of Preferred Securities that
has been or is to be redeemed.

(f) The Trust in issuing the Trust Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Property Trustee shall indicate the “CUSIP”
numbers of the Trust Securities in notices of redemption and related materials
as a convenience to Holders; provided, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Trust Securities or as contained in any notice of redemption and related
materials.

Section 4.3. Subordination of Common Securities.

(a) Payment of Distributions (including any Additional Interest Amounts) on, the
Redemption Price of and the Liquidation Distribution in respect of, the Trust
Securities, as applicable, shall be made, pro rata among the Common Securities
and the Preferred Securities based on the Liquidation Amount of the respective
Trust Securities; provided, that if on any Distribution Date, Redemption Date or
Liquidation Date an Event of Default shall have occurred and be continuing, no
payment of any Distribution (including any Additional Interest Amounts) on,
Redemption Price of or Liquidation Distribution in respect of, any Common
Security, and no other payment on account of the redemption, liquidation or
other acquisition of Common Securities, shall be made unless payment in full in
cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee shall first be applied
to the payment in full in cash of all Distributions (including any Additional
Interest Amounts) on, or the Redemption Price of or the Liquidation Distribution
in respect of, the Preferred Securities then due and payable.

(b) In the case of the occurrence of any Event of Default, the Holders of the
Common Securities shall have no right to act with respect to any such Event of
Default under this Trust Agreement until all such Events of Default with respect
to the Preferred Securities have been cured, waived or otherwise eliminated.
Until all such Events of Default under this Trust Agreement with respect to the
Preferred Securities have been so cured, waived or otherwise eliminated, the
Property Trustee shall act solely on behalf of the

 

22



--------------------------------------------------------------------------------

Holders of the Preferred Securities and not on behalf of the Holders of the
Common Securities, and only the Holders of all the Preferred Securities will
have the right to direct the Property Trustee to act on their behalf.

Section 4.4. Payment Procedures.

Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register. If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.

Section 4.5. Withholding Tax.

The Trust, the Property Trustee and the Administrative Trustees shall comply
with all withholding and backup withholding tax requirements under United States
federal, state and local law. The Property Trustee and the Administrative
Trustees on behalf of the Trust shall request, and the Holders shall provide to
the Trust, such forms or certificates as are necessary to establish an exemption
from withholding and backup withholding tax with respect to each Holder and any
representations and forms as shall reasonably be requested by the Property
Trustee and the Administrative Trustees on behalf of the Trust to assist it in
determining the extent of, and in fulfilling, its withholding and backup
withholding tax obligations. The Property Trustee and the Administrative
Trustees shall file required forms with applicable jurisdictions and, unless an
exemption from withholding and backup withholding tax is properly established by
a Holder, shall remit amounts withheld with respect to the Holder to applicable
jurisdictions. To the extent that the Trust is required to withhold and pay over
any amounts to any jurisdiction with respect to Distributions or allocations to
any Holder, the amount withheld shall be deemed to be a Distribution in the
amount of the withholding to the Holder. In the event of any claimed
overwithholding, Holders shall be limited to an action against the applicable
jurisdiction. If the amount required to be withheld was not withheld from actual
Distributions made, the Property Trustee and the Administrative Trustees on
behalf of the Trust may reduce subsequent Distributions by the amount of such
required withholding.

Section 4.6. Tax Returns and Other Reports.

The Administrative Trustees shall prepare (or cause to be prepared) at the
principal office of the Trust in the United States, as defined for purposes of
Treasury regulations section 301.7701-7, at the Depositor’s expense, and file,
all United States federal, state and local tax and information returns and
reports required to be filed by or in respect of the Trust. The Administrative
Trustees shall prepare at the principal office of the Trust in the United
States, as defined for purposes of Treasury regulations section 301.7701-7, and
furnish (or cause to be prepared and furnished), by January 31 in each taxable
year of the Trust to each Holder all Internal

 

23



--------------------------------------------------------------------------------

Revenue Service forms and returns required to be provided by the Trust. The
Administrative Trustees shall provide the Depositor, the Existing TRUPS Holders
and the Property Trustee with a copy of all such returns and reports promptly
after such filing or furnishing.

Section 4.7. Payment of Taxes, Duties, Etc. of the Trust.

Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

Section 4.8. Payments under Indenture or Pursuant to Direct Actions.

Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.

Section 4.9. Exchanges.

(a) If at any time the Depositor or any of its Affiliates (in either case, a
“Depositor Affiliate”) is the Owner or Holder of any Preferred Securities, such
Depositor Affiliate shall have the right to deliver to the Property Trustee all
or such portion of its Preferred Securities as it elects and, subject to
compliance with Sections 2.2 and 3.5 of the Indenture, receive, in exchange
therefor, a Like Amount of Notes. Such election shall be exercisable effective
on any Distribution Date by such Depositor Affiliate delivering to the Property
Trustee (i) at least ten (10) Business Days prior to the Distribution Date on
which such exchange is to occur, the registration instructions and the
documentation, if any, required pursuant to Sections 2.2 and 3.5 of the
Indenture to enable the Indenture Trustee to issue the requested Like Amount of
Notes, (ii) a written notice of such election specifying the Liquidation Amount
of Preferred Securities with respect to which such election is being made and
the Distribution Date on which such exchange shall occur, which Distribution
Date shall be not less than ten (10) Business Days after the date of receipt by
the Property Trustee of such election notice and (iii) shall be conditioned upon
such Depositor Affiliate having delivered or caused to be delivered to the
Property Trustee or its designee the Preferred Securities that are the subject
of such election by 10:00 A.M. New York City time, on the Distribution Date on
which such exchange is to occur. After the exchange, such Preferred Securities
will be canceled and will no longer be deemed to be Outstanding and all rights
of the Depositor Affiliate with respect to such Preferred Securities will cease.

(b) In the case of an exchange described in Section 4.9(a), the Property Trustee
on behalf of the Trust will, on the date of such exchange, exchange Notes having
a principal amount equal to a proportional amount of the aggregate Liquidation
Amount of the Outstanding Common Securities, based on the ratio of the aggregate
Liquidation Amount of the Preferred Securities exchanged pursuant to
Section 4.9(a) divided by the aggregate Liquidation Amount of the Preferred
Securities Outstanding immediately prior to such exchange, for such proportional
amount of Common Securities held by the Depositor (which contemporaneously shall
be

 

24



--------------------------------------------------------------------------------

canceled and no longer be deemed to be Outstanding); provided, that the
Depositor delivers or causes to be delivered to the Property Trustee or its
designee the required amount of Common Securities to be exchanged by 10:00 A.M.
New York City time, on the Distribution Date on which such exchange is to occur.

Section 4.10. Calculation Agent.

(a) The Property Trustee shall initially, and, subject to the immediately
following sentence, for so long as it holds any of the Notes, be the Calculation
Agent for purposes of determining LIBOR for each Distribution Date, as
applicable. The Calculation Agent may be removed by the Administrative Trustees
at any time. If the Calculation Agent is unable or unwilling to act as such or
is removed by the Administrative Trustees, the Administrative Trustees will
promptly appoint as a replacement Calculation Agent the London office of a
leading bank which is engaged in transactions in six (6)-month Eurodollar
deposits in the international Eurodollar market and which does not control or is
not controlled by or under common control with the Administrative Trustee or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed.

(b) The Calculation Agent shall be required to agree, and the Property Trustee
as the initial Calculation Agent hereby agrees, that, as soon as possible after
11:00 A.M. (London time) on each LIBOR Determination Date, but in no event later
than 11:00 A.M. (London time) on the Business Day immediately following each
LIBOR Determination Date, the Calculation Agent will calculate the interest rate
(rounded to the nearest cent, with half a cent being rounded upwards) for the
related Distribution Date, and will communicate such rate and amount to the
Depositor, the Administrative Trustees, the Note Trustee, the Property Trustee
(if the Property Trustee is not the Calculation Agent), each Paying Agent and
the Depositary. The Calculation Agent will also specify to the Administrative
Trustees the quotations upon which the foregoing rates and amounts, if
applicable, are based and, in any event, the Calculation Agent shall notify the
Administrative Trustees before 5:00 P.M. (London time) on each LIBOR
Determination Date that either: (i) it has determined or is in the process of
determining the foregoing rates and amounts, if applicable, or (ii) it has not
determined and is not in the process of determining the foregoing rates and
amounts, if applicable, together with its reasons therefor. The Calculation
Agent’s determination of the foregoing rates and amounts, if applicable, for any
Distribution Date will (in the absence of manifest error) be final and binding
upon all parties. For the sole purpose of calculating the interest rate for the
Trust Securities, “Business Day” shall be defined as any day on which dealings
in deposits in Dollars are transacted in the London interbank market.

Section 4.11. Certain Accounting Matters.

(a) At all times during the existence of the Trust, the Administrative Trustees
shall keep, or cause to be kept at the principal office of the Trust in the
United States, as defined for purposes of Treasury Regulations section
301.7701-7, full books of account, records and supporting documents, which shall
reflect in reasonable detail each transaction of the Trust. The books of account
shall be maintained on the accrual method of accounting, in accordance with U.S.
generally accepted accounting principles, consistently applied.

 

25



--------------------------------------------------------------------------------

(b) The Administrative Trustees shall either (i) if the Depositor is then
subject to such reporting requirements, cause each Form 10-K and Form 10-Q
prepared by the Depositor and filed with the Commission in accordance with the
Exchange Act to be delivered to each Holder, with a copy to the Property
Trustee, within thirty (30) days after the filing thereof or (ii) cause to be
prepared at the principal office of the Trust in the United States, as defined
for purposes of Treasury Regulations section 301.7701-7, and delivered to each
of the Holders, with a copy to the Property Trustee, within ninety (90) days
after the end of each Fiscal Year, annual financial statements of the Trust,
including a balance sheet of the Trust as of the end of such Fiscal Year and the
related statements of income or loss.

(c) If the Depositor intends to file its annual and quarterly information with
the Commission in electronic form pursuant to Regulation S-T of the Commission
using the Commission’s Electronic Data Gathering, Analysis and Retrieval
(“EDGAR”) system, the Administrative Trustees shall notify the Property Trustee
in the manner prescribed herein of each such annual and quarterly filing. The
Property Trustee is hereby authorized and directed to access the EDGAR system
for purposes of retrieving the financial information so filed. Compliance with
the foregoing shall constitute delivery by the Administrative Trustees of its
financial statements to the Property Trustee in compliance with the provisions
of Section 314(a) of the Trust Indenture Act, if applicable. The Property
Trustee shall have no duty to search for or obtain any electronic or other
filings that the Depositor makes with the Commission, regardless of whether such
filings are periodic, supplemental or otherwise. Delivery of reports,
information and documents to the Property Trustee pursuant to this
Section 4.11(c) shall be solely for purposes of compliance with this
Section 4.11 and, if applicable, with Section 314(a) of the Trust Indenture Act.
The Property Trustee’s receipt of such reports, information and documents shall
not constitute notice to it of the content thereof or any matter determinable
from the content thereof, including the compliance of the Depositor with any of
its covenants hereunder, as to which the Property Trustee is entitled to rely
upon Officers’ Certificates.

(d) The Trust shall maintain one or more bank accounts in the United States, as
defined for purposes of Treasury Regulations section 301.7701-7, in the name and
for the sole benefit of the Trust; provided, however, that all payments of funds
in respect of the Notes held by the Property Trustee shall be made directly to
the Payment Account and no other funds of the Trust shall be deposited in the
Payment Account. The sole signatories for such accounts (including the Payment
Account) shall be designated by the Property Trustee.

ARTICLE V

SECURITIES

Section 5.1. Initial Ownership.

Upon the creation of the Trust and the contribution by the Depositor referred to
in Section 2.3 and until the issuance of the Trust Securities, and at any time
during which no Trust Securities are Outstanding, the Depositor shall be the
sole beneficial owner of the Trust.

 

26



--------------------------------------------------------------------------------

Section 5.2. Authorized Trust Securities.

The Trust shall be authorized to issue one series of Preferred Securities having
an aggregate Liquidation Amount of $50,000,000 and one series of Common
Securities having an aggregate Liquidation Amount of $1,550,000.

Section 5.3. Issuance of the Common Securities; Subscription and Acquisition of
Notes.

On the Exchange Date, an Administrative Trustee, on behalf of the Trust, shall
execute and deliver to the Depositor Common Securities Certificates, registered
in the name of the Depositor, evidencing an aggregate of One Thousand Five
Hundred Fifty (1,550) Common Securities having an aggregate Liquidation Amount
of One Million Five Hundred Fifty Thousand Dollars ($1,550,000).
Contemporaneously therewith and following the receipt by the Depositor of all of
the issued and outstanding Existing Preferred Securities, and issuance of an
aggregate of Fifty Thousand (50,000) Preferred Securities having an aggregate
Liquidation Amount of Fifty Million Dollars ($50,000,000), an Administrative
Trustee, on behalf of the Trust, shall acquire from the Depositor Notes to be
registered in the name of the Property Trustee on behalf of the Trust and having
an aggregate principal amount equal to Fifty One Million Five Hundred Fifty
Thousand Dollars ($51,550,000).

Section 5.4. The Securities Certificates.

(a) The Preferred Securities Certificates shall be issued in minimum
denominations of $100,000 Liquidation Amount and integral multiples of $1,000 in
excess thereof, and the Common Securities Certificates shall be issued in
minimum denominations of $10,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof. The Securities Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of at least one
Administrative Trustee. Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign such Securities Certificates on behalf of the Trust shall be
validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.

(b) On the Exchange Date, upon the written order of an authorized officer of the
Depositor, the Administrative Trustees shall cause Securities Certificates to be
executed on behalf of the Trust and delivered, without further corporate action
by the Depositor, in authorized denominations to the Escrow Agent pursuant to
the Existing Exchange Agreement.

(c) The Preferred Securities issued to QIB/QPs may be, except as provided in
Section 5.6, Book-Entry Preferred Securities issued in the form of one or more
Global Preferred Securities registered in the name of the Depositary, or its
nominee and deposited with the Depositary or the Property Trustee as a custodian
for the Depositary for credit by the Depositary to the respective accounts of
the Depositary Participants thereof (or such other accounts as they may direct).
The Preferred Securities issued to a Person other than a QIB/QP shall be issued
in the form of Definitive Preferred Securities Certificates.

 

27



--------------------------------------------------------------------------------

(d) A Preferred Security shall not be valid until authenticated by the manual
signature of an authorized signatory of the Property Trustee. Such signature
shall be conclusive evidence that the Preferred Security has been authenticated
under this Trust Agreement. Upon written order of the Trust signed by one
Administrative Trustee, the Property Trustee shall authenticate and deliver one
or more Preferred Security Certificates evidencing the Preferred Securities for
original issue. The Property Trustee may appoint an authenticating agent that is
a U.S. Person acceptable to the Trust to authenticate the Preferred Securities.
A Common Security need not be so authenticated and shall be valid upon execution
by one or more Administrative Trustees. The form of this certificate of
authentication is specified in Section 5.13.

(e) As of the Exchange Date and upon issuance of the Trust Securities as
provided in this Trust Agreement and in the Existing Exchange Agreement, the
Trust Securities so issued shall be deemed to be validly issued, fully paid and
nonassessable, and each Holder thereof shall be entitled to the benefits
provided by this Trust Agreement.

Section 5.5. Rights of Holders.

The Trust Securities shall have no, and the issuance of the Trust Securities is
not subject to, preemptive or similar rights and when issued and delivered to
Holders will be fully paid and non-assessable by the Trust. Except as provided
in Section 5.11(b), the Holders of the Trust Securities, in their capacities as
such, shall be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware as in effect from time to time.

Section 5.6. Book-Entry Preferred Securities.

(a) A Global Preferred Security may be exchanged, in whole or in part, for
Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property Trustee in writing that the Trust elects to terminate the book-entry
system through the Depositary or (iv) a Note Event of Default has occurred and
is continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above in this Section 5.6(a), the Administrative Trustees shall
notify the Depositary and instruct the Depositary to notify all Owners of
Book-Entry Preferred Securities, the Delaware Trustee and the Property Trustee
of the occurrence of such event and of the availability of the Definitive
Preferred Securities Certificates to Owners of the Preferred Securities
requesting the same. Upon the issuance of Definitive Preferred Securities
Certificates, the Trustees shall recognize the Holders of the Definitive
Preferred Securities Certificates as Holders. Notwithstanding the foregoing, if
an Owner of a beneficial interest in a Global Preferred Security wishes at any
time to transfer an interest in such Global Preferred Security to a Person other
than a QIB/QP or an Existing TRUPS Holder, such transfer shall be effected,
subject to the Applicable Depositary Procedures, in accordance with the
provisions of

 

28



--------------------------------------------------------------------------------

this Section 5.6 and Section 5.7, and the transferee shall receive a Definitive
Preferred Securities Certificate in connection with such transfer. A holder of a
Definitive Preferred Securities Certificate that is a QIB/QP or an Existing
TRUPS Holder may, upon request and in accordance with the provisions of this
Section 5.6 and Section 5.7, exchange such Definitive Preferred Securities
Certificate for a beneficial interest in a Global Preferred Security.

(b) If any Global Preferred Security is to be exchanged for Definitive Preferred
Securities Certificates or canceled in part, or if any Definitive Preferred
Securities Certificate is to be exchanged in whole or in part for any Global
Preferred Security, then either (i) such Global Preferred Security shall be so
surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Property Trustee, in accordance with the Applicable Depositary
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records. Upon any such surrender to the
Administrative Trustees or the Securities Registrar of any Global Preferred
Security or Securities by the Depositary, accompanied by registration
instructions, the Administrative Trustees, or any one of them, shall execute the
Definitive Preferred Securities Certificates in accordance with the instructions
of the Depositary and, the Property Trustee, upon receipt thereof and of a
written order of the Trust executed by one Administrative Trustee, shall
authenticate and deliver such Definitive Preferred Securities Certificates. None
of the Securities Registrar or the Trustees shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.

(c) Every Definitive Preferred Securities Certificate executed and delivered
upon registration or transfer of, or in exchange for or in lieu of, a Global
Preferred Security or any portion thereof shall be executed and delivered in the
form of, and shall be, a Global Preferred Security, unless such Preferred
Securities Certificate is registered in the name of a Person other than the
Depositary for such Global Preferred Security or a nominee thereof.

(d) The Depositary or its nominee, as registered owner of a Global Preferred
Security, shall be the Holder of such Global Preferred Security for all purposes
under this Trust Agreement and the Global Preferred Security, and Owners with
respect to a Global Preferred Security shall hold such interests pursuant to the
Applicable Depositary Procedures. The Securities Registrar and the Trustees
shall be entitled to deal with the Depositary for all purposes of this Trust
Agreement relating to the Global Preferred Securities (including the payment of
the Liquidation Amount of and Distributions on the Book-Entry Preferred
Securities represented thereby and the giving of instructions or directions by
Owners of Book-Entry Preferred Securities represented thereby and the giving of
notices) as the sole Holder of the Book-Entry Preferred Securities represented
thereby and shall have no obligations to the Owners thereof. None of the
Trustees nor the Securities Registrar shall have any liability in respect of any
transfers effected by the Depositary.

 

29



--------------------------------------------------------------------------------

(e) The rights of the Owners of the Book-Entry Preferred Securities shall be
exercised only through the Depositary and shall be limited to those established
by law, the Applicable Depositary Procedures and agreements between such Owners
and the Depositary and/or the Depositary Participants; provided, that solely for
the purpose of determining whether the Holders of the requisite amount of
Preferred Securities have voted on any matter provided for in this Trust
Agreement, to the extent that Preferred Securities are represented by a Global
Preferred Security, the Trustees may conclusively rely on, and shall be fully
protected in relying on, any written instrument (including a proxy) delivered to
the Property Trustee by the Depositary or a Depositary Participant setting forth
the Owners’ votes or assigning the right to vote on any matter to any other
Persons either in whole or in part. To the extent that Preferred Securities are
represented by a Global Preferred Security, the initial Depositary will make
book-entry transfers among the Depositary Participants and receive and transmit
payments on the Preferred Securities that are represented by a Global Preferred
Security to such Depositary Participants, and none of the Depositor or the
Trustees shall have any responsibility or obligation with respect thereto.

(f) To the extent that a notice or other communication to the Holders is
required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global Preferred Security, the Trustees shall give all such
notices and communications to the Depositary, and shall have no obligations to
the Owners.

Section 5.7. Registration of Transfer and Exchange of Preferred Securities
Certificates.

(a) The Property Trustee shall keep or cause to be kept, at the Corporate Trust
Office, a register or registers (the “Securities Register”) in which the
registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Person acting as the Property Trustee shall at all times also be the Securities
Registrar. The provisions of Article VIII shall apply to the Property Trustee in
its role as Securities Registrar.

(b) Subject to Section 5.7(d), upon surrender for registration of transfer of
any Preferred Securities Certificate at the office or agency maintained pursuant
to Section 5.7(f), the Administrative Trustees or any one of them shall execute
by manual or facsimile signature and deliver to the Property Trustee, and upon
receipt thereof the Property Trustee shall authenticate and deliver, in the name
of the designated transferee or transferees, one or more new Preferred
Securities Certificates in authorized denominations of a like aggregate
Liquidation Amount as may be required by this Trust Agreement dated the date of
execution by such Administrative Trustee or Trustees. At the option of a Holder,
Preferred Securities Certificates may be exchanged for other Preferred
Securities Certificates in authorized denominations and of a like aggregate
Liquidation Amount upon surrender of the Preferred Securities Certificate to be
exchanged at the office or agency maintained pursuant to Section 5.7(f).
Whenever any Preferred Securities Certificates are so surrendered for exchange,
the Administrative Trustees or any one of them shall execute by manual or
facsimile signature and deliver to the Property Trustee, and upon receipt
thereof the Property Trustee shall authenticate and deliver, the Preferred
Securities Certificates that the Holder making the exchange is entitled to
receive.

 

30



--------------------------------------------------------------------------------

(c) The Securities Registrar shall not be required (i) to issue, register the
transfer of or exchange any Preferred Security during a period beginning at the
opening of business fifteen (15) days before the day of selection for redemption
of such Preferred Securities pursuant to Article IV and ending at the close of
business on the day of mailing of the notice of redemption or (ii) to register
the transfer of or exchange any Preferred Security so selected for redemption in
whole or in part, except, in the case of any such Preferred Security to be
redeemed in part, any portion thereof not to be redeemed.

(d) Every Preferred Securities Certificate presented or surrendered for
registration of transfer or exchange shall be duly endorsed, or be accompanied
by a written instrument of transfer in form satisfactory to the Securities
Registrar duly executed by the Holder or such Holder’s attorney duly authorized
in writing and accompanied by a certificate of the transferee substantially in
the form set forth as Exhibit E attached hereto.

(e) No service charge shall be made for any registration of transfer or exchange
of Preferred Securities Certificates, but the Property Trustee on behalf of the
Trust may require payment of a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer or exchange of
Preferred Securities Certificates.

(f) The Administrative Trustees shall designate an office or offices or agency
or agencies where Preferred Securities Certificates may be surrendered for
registration of transfer or exchange and initially designate the Corporate Trust
Office of the Property Trustee as the office and agency for such purposes. The
Administrative Trustees shall give prompt written notice to the Depositor, the
Property Trustee and to the Holders of any change in the location of any such
office or agency.

(g) The Preferred Securities may only be transferred to a “Qualified Purchaser”
as such term is defined in Section 2(a)(51) of the Investment Company Act.

Neither the Property Trustee nor the Securities Registrar shall be responsible
for ascertaining whether any transfer hereunder complies with the registration
provisions of or any exemptions from the Securities Act, applicable state
securities laws or the applicable laws of any other jurisdiction, ERISA, the
Code or the Investment Company Act; provided, that if a certificate of the
transferee is specifically required by the express terms of this Section 5.7 to
be delivered to the Property Trustee or the Securities Registrar by a Holder or
transferee of a Preferred Security, the Property Trustee and the Securities
Registrar shall be under a duty to receive and examine the same to determine
whether such certificate substantially conforms on its face to the requirements
of this Trust Agreement and shall promptly notify the party delivering the same
if such certificate does not comply with such terms.

Section 5.8. Mutilated, Destroyed, Lost or Stolen Securities Certificates.

(a) If any mutilated Securities Certificate shall be surrendered to the
Securities Registrar together with such security or indemnity as may be required
by the Securities Registrar to save each of the Trustees harmless, then, the
Administrative Trustees, or any one of them, on behalf of the Trust, shall
execute and make available for delivery and, with respect to Preferred
Securities, the Property Trustee shall authenticate, in exchange therefor a new
Securities Certificate of like class, tenor and denomination.

 

31



--------------------------------------------------------------------------------

(b) If the Securities Registrar shall receive evidence to its satisfaction of
the destruction, loss or theft of any Securities Certificate and there shall
have been delivered to the Securities Registrar such security or indemnity as
may be required by it to save each of the Trustees harmless, then in the absence
of notice that such Securities Certificate shall have been acquired by a bona
fide purchaser, the Administrative Trustees, or any one of them, on behalf of
the Trust, shall execute and make available for delivery, and, with respect to
Preferred Securities, the Property Trustee upon the written order of the Trust
executed by one Administrative Trustee shall authenticate, in exchange for or in
lieu of any such destroyed, lost or stolen Securities Certificate, a new
Securities Certificate of like class, tenor and denomination.

(c) In connection with the issuance of any new Securities Certificate under this
Section 5.8, the Administrative Trustees or the Securities Registrar may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in connection therewith.

(d) Any duplicate Securities Certificate issued pursuant to this Section 5.8
shall constitute conclusive evidence of an undivided beneficial interest in the
assets of the Trust corresponding to that evidenced by the mutilated, lost,
stolen or destroyed Securities Certificate, as if originally issued, whether or
not the lost, stolen or destroyed Securities Certificate shall be found at any
time.

(e) If any such mutilated, destroyed, lost or stolen Securities Certificate has
become or is about to become due and payable, the Depositor in its discretion
may provide the Administrative Trustee with the funds to pay such Trust Security
and upon receipt of such funds, the Administrative Trustee, shall pay such Trust
Security instead of issuing a new Securities Certificate.

(f) The provisions of this Section 5.8 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement of
mutilated, destroyed, lost or stolen Securities Certificates.

Section 5.9. Persons Deemed Holders.

The Trustees and the Securities Registrar shall each treat the Person in whose
name any Securities Certificate shall be registered in the Securities Register
as the Holder of the Trust Securities represented by such Securities Certificate
for the purpose of receiving Distributions and for all other purposes
whatsoever, and none of the Trustees and the Securities Registrar shall be bound
by any notice to the contrary.

Section 5.10. Cancellation.

All Preferred Securities Certificates surrendered for registration of transfer
or exchange or for payment shall, if surrendered to any Person other than the
Property Trustee, be delivered to the Property Trustee, and any such Preferred
Securities Certificates and Preferred Securities Certificates surrendered
directly to the Property Trustee for any such purpose shall be promptly canceled

 

32



--------------------------------------------------------------------------------

by the Property Trustee. The Administrative Trustees may at any time deliver to
the Property Trustee for cancellation any Preferred Securities Certificates
previously delivered hereunder that the Administrative Trustees may have
acquired in any manner whatsoever, and all Preferred Securities Certificates so
delivered shall be promptly canceled by the Property Trustee. No Preferred
Securities Certificates shall be executed and delivered in lieu of or in
exchange for any Preferred Securities Certificates canceled as provided in this
Section 5.10, except as expressly permitted by this Trust Agreement. All
canceled Preferred Securities Certificates shall be retained by the Property
Trustee in accordance with its customary practices.

Section 5.11. Ownership of Common Securities by Depositor.

(a) On the Exchange Date, the Depositor shall acquire, and thereafter shall
retain, beneficial and record ownership of the Common Securities. Neither the
Depositor nor any successor Holder of the Common Securities may transfer less
than all of the Common Securities, and the Depositor or any such successor
Holder may transfer the Common Securities only (i) in connection with a
consolidation or merger of the Depositor into another Person, or any conveyance,
transfer or lease by the Depositor of its properties and assets substantially as
an entirety to any Person (in which event such Common Securities will be
transferred to such surviving entity, transferee or lessee, as the case may be),
pursuant to Section 8.1 of the Indenture or (ii) to the Depositor or an
Affiliate of the Depositor, in each such case in compliance with applicable law
(including the Securities Act and applicable state securities and blue sky
laws). To the fullest extent permitted by law, any attempted transfer of the
Common Securities other than as set forth in the immediately preceding sentence
shall be void. The Administrative Trustees shall cause each Common Securities
Certificate issued to the Depositor to contain a legend stating substantially
“THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW
AND SECTION 5.11 OF THE TRUST AGREEMENT.”

(b) Any Holder of the Common Securities shall be liable for the debts and
obligations of the Trust in the manner and to the extent set forth herein with
respect to the Depositor and agrees that it shall be subject to all liabilities
to which the Depositor may be subject and, prior to becoming such a Holder,
shall deliver to the Administrative Trustees an instrument of assumption
satisfactory to such Trustees.

Section 5.12. Restrictive Legends.

(a) Each Preferred Security Certificate shall bear a legend in substantially the
following form:

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER

 

33



--------------------------------------------------------------------------------

THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC
OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED
EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO NOVASTAR CAPITAL TRUST I/B OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED), AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE

 

34



--------------------------------------------------------------------------------

THE HOLDER OF SUCH PREFERRED SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT
LIMITED TO, THE RECEIPT OF THE LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH
PREFERRED SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE
SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
PROVISIONS OF AN AMENDED AND RESTATED TRUST AGREEMENT OF NOVASTAR CAPITAL TRUST
I/B DATED FEBRUARY 18, 2009 (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE DEPOSITOR) AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED
OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE PROVISIONS OF SUCH TRUST
AGREEMENT. THE HOLDER OF THIS PREFERRED SECURITY, OR ANY INTEREST THEREIN, BY
ITS ACCEPTANCE HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS
NOT AN EMPLOYEE BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR
ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING
ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY,
AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS
PREFERRED SECURITY OR ANY INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE
PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED
BY ITS PURCHASE AND HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.”

(b) The above legend shall not be removed from any of the Preferred Securities
Certificates unless there is delivered to the Property Trustee and the Depositor
satisfactory evidence, which may include an opinion of counsel, as may be
reasonably required to ensure that any future transfers thereof may be made
without restriction under or violation of the provisions of the Securities Act
and other applicable law. Upon provision of such satisfactory evidence, one or
more of the Administrative Trustees on behalf of the Trust shall execute and
deliver to the Property Trustee, and the Property Trustee shall authenticate and
deliver, at the written direction of the Administrative Trustees and the
Depositor, Preferred Securities Certificates that do not bear the legend.

 

35



--------------------------------------------------------------------------------

Section 5.13. Form of Certificate of Authentication.

The Property Trustee’s certificate of authentication shall be in substantially
the following form:

This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.

 

Dated:    THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, not
in its individual capacity, but solely as Property Trustee    By:   

 

   Name:   

 

   Title:    Authorized signatory

ARTICLE VI

MEETINGS; VOTING; ACTS OF HOLDERS

Section 6.1. Notice of Meetings.

Notice of all meetings of the Holders of the Preferred Securities, stating the
time, place and purpose of the meeting, shall be given by the Property Trustee
pursuant to Section 10.8 to each Holder of Preferred Securities, at such
Holder’s registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting. At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting. Any adjourned meeting may be held as adjourned without further notice.

Section 6.2. Meetings of Holders of the Preferred Securities.

(a) No annual meeting of Holders is required to be held. The Property Trustee,
however, shall call a meeting of the Holders of the Preferred Securities to vote
on any matter upon the written request of the Holders of at least twenty-five
percent (25%) in aggregate Liquidation Amount of the Outstanding Preferred
Securities and the Administrative Trustees or the Property Trustee may, at any
time in their discretion, call a meeting of the Holders of the Preferred
Securities to vote on any matters as to which such Holders are entitled to vote.

(b) The Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, present in person or by proxy, shall constitute a quorum at any
meeting of the Holders of the Preferred Securities.

(c) If a quorum is present at a meeting, an affirmative vote by the Holders
present, in person or by proxy, holding Preferred Securities representing at
least a Majority in Liquidation Amount of the Preferred Securities held by the
Holders present, either in person or by proxy, at such meeting shall constitute
the action of the Holders of the Preferred Securities, unless this Trust
Agreement requires a lesser or greater number of affirmative votes.

 

36



--------------------------------------------------------------------------------

Section 6.3. Voting Rights.

Holders shall be entitled to one vote for each $10,000 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.

Section 6.4. Proxies, Etc.

At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy; provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three (3) years after its date of
execution.

Section 6.5. Holder Action by Written Consent.

Any action that may be taken by Holders of Preferred Securities at a meeting may
be taken without a meeting and without prior notice if Holders holding at least
a Majority in Liquidation Amount of all Preferred Securities entitled to vote in
respect of such action (or such lesser or greater proportion thereof as shall be
required by any other provision of this Trust Agreement) shall consent to the
action in writing; provided, that notice of such action is promptly provided to
the Holders of Preferred Securities that did not consent to such action. Any
action that may be taken by the Holders of all the Common Securities may be
taken without a meeting and without prior notice if such Holders shall consent
to the action in writing.

Section 6.6. Record Date for Voting and Other Purposes.

Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.

 

37



--------------------------------------------------------------------------------

Section 6.7. Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided or permitted by this Trust Agreement to be given, made or
taken by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent
thereof duly appointed in writing; and, except as otherwise expressly provided
herein, such action shall become effective when such instrument or instruments
are delivered to an Administrative Trustee. A Depositary that is a Holder of a
Global Preferred Security may provide its proxy or proxies to the beneficial
owners of interests in any such Global Preferred Security through such
Depositary’s standing instructions and customary practices. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Trust
Agreement and conclusive in favor of the Trustees, if made in the manner
provided in this Section 6.7.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than such signer’s individual capacity, such
certificate or affidavit shall also constitute sufficient proof of such signer’s
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that any Trustee receiving the same deems sufficient.

(c) The ownership of Trust Securities shall be proved by the Securities
Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Trust Security shall bind every future Holder of
the same Trust Security and the Holder of every Trust Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustees, the
Administrative Trustees or the Trust in reliance thereon, whether or not
notation of such action is made upon such Trust Security.

(e) Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Trust Security may do so with
regard to all or any part of the Liquidation Amount of such Trust Security or by
one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such Liquidation Amount.

(f) If any dispute shall arise among the Holders or the Trustees with respect to
the authenticity, validity or binding nature of any request, demand,
authorization, direction, notice, consent, waiver or other Act of such Holder or
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.

 

38



--------------------------------------------------------------------------------

Section 6.8. Inspection of Records.

Upon reasonable written notice to the Administrative Trustees and the Property
Trustee, the records of the Trust shall be open to inspection by any Holder
during normal business hours for any purpose reasonably related to such Holder’s
interest as a Holder.

Section 6.9. Limitations on Voting Rights.

(a) Except as expressly provided in this Trust Agreement and in the Indenture
and as otherwise required by law, no Holder of Preferred Securities shall have
any right to vote or in any manner otherwise control the administration,
operation and management of the Trust or the obligations of the parties hereto,
nor shall anything herein set forth, or contained in the terms of the Securities
Certificates, be construed so as to constitute the Holders from time to time as
partners or members of an association.

(b) So long as any Notes are held by the Property Trustee on behalf of the
Trust, the Property Trustee shall not (i) direct the time, method and place of
conducting any proceeding for any remedy available to the Note Trustee, or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture or waive compliance with any covenant or condition under
Section 10.7 of the Indenture, (iii) exercise any right to rescind or annul a
declaration that the principal of all the Notes shall be due and payable or
(iv) consent to any amendment, modification or termination of the Indenture or
the Notes, where such consent shall be required, without, in each case,
obtaining the prior approval of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities; provided, that where a consent
under the Indenture would require the consent of each holder of Notes (or each
Holder of Preferred Securities) affected thereby, no such consent shall be given
by the Property Trustee without the prior written consent of each such Holder of
Preferred Securities. The Property Trustee shall not revoke any action
previously authorized or approved by a vote of the Holders of the Preferred
Securities, except by a subsequent vote of the Holders of the Preferred
Securities. In addition to obtaining the foregoing approvals of the Holders of
the Preferred Securities, prior to taking any of the foregoing actions, the
Property Trustee shall, at the expense of the Depositor, obtain an Opinion of
Counsel experienced in such matters to the effect that such action shall not
cause the Trust to be taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes.

(c) If any proposed amendment to the Trust Agreement provides for, or the
Trustees otherwise propose to effect, (i) any action that would adversely affect
in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to this Trust Agreement or
otherwise or (ii) the dissolution, winding-up or termination of the Trust, other
than pursuant to the terms of this Trust Agreement, then the Holders of
Outstanding Preferred Securities as a class will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities. Notwithstanding any other provision of this
Trust Agreement, no amendment to this Trust Agreement may be made if, as a
result of such amendment, it would cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes.

 

39



--------------------------------------------------------------------------------

Section 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of Past
Defaults.

(a) For so long as any Preferred Securities remain Outstanding, if, upon a Note
Event of Default, the Note Trustee fails or the holders of not less than
twenty-five percent (25%) in principal amount of the outstanding Notes fail to
declare the principal of all of the Notes to be immediately due and payable, the
Holders of at least twenty-five percent (25%) in Liquidation Amount of the
Preferred Securities then Outstanding shall have the right to make such
declaration by a notice in writing to the Property Trustee, the Depositor and
the Note Trustee. At any time after a declaration of acceleration with respect
to the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Note Trustee as provided in the Indenture,
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, by written notice to the Property Trustee, the Depositor and the
Note Trustee, may rescind and annul such declaration and its consequences if:

(i) the Depositor has paid or deposited with the Note Trustee a sum sufficient
to pay:

(A) all overdue installments of interest on all of the Notes;

(B) any accrued Additional Interest on all of the Notes;

(C) the principal of and any premium, if any, on any Notes that have become due
otherwise than by such declaration of acceleration and interest and Additional
Interest thereon at the rate borne by the Notes; and

(D) all sums paid or advanced by the Note Trustee under the Indenture and the
reasonable compensation, expenses, disbursements and advances of the Note
Trustee, the Property Trustee and their agents and counsel; and

(ii) all Note Events of Default, other than the non-payment of the principal of
the Notes that has become due solely by such acceleration, have been cured or
waived as provided in Section 5.13 of the Indenture.

Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders of Preferred Securities on such record date,
or their duly designated proxies, and only such Persons, shall be entitled to
join in such notice, whether or not such Holders remain Holders after such
record date; provided, that, unless such declaration of acceleration, or
rescission and annulment, as the case may be, shall have become effective by
virtue of the requisite percentage having joined in such notice prior to the day
that is ninety (90) days after such record date, such notice of declaration of
acceleration, or rescission and annulment, as the case may be, shall
automatically and without further action by any Holder be canceled and of no
further effect. Nothing in this paragraph shall prevent a Holder, or a proxy of
a Holder, from giving, after expiration of such ninety (90)-day period, a new
written notice of declaration of acceleration, or rescission and annulment
thereof, as the case may be, that is identical to a written notice that has been
canceled pursuant to the proviso to the immediately preceding sentence, in which
event a new record date shall be established pursuant to the provisions of this
Section 6.10(a).

 

40



--------------------------------------------------------------------------------

(b) For so long as any Preferred Securities remain Outstanding, to the fullest
extent permitted by law and subject to the terms of this Trust Agreement and the
Indenture, upon a Note Event of Default specified in paragraph (a) or (b) of
Section 5.1 of the Indenture, any Holder of Preferred Securities shall have the
right to institute a proceeding directly against the Depositor, pursuant to
Section 5.8 of the Indenture, for enforcement of payment to such Holder of any
amounts payable in respect of Notes having an aggregate principal amount equal
to the aggregate Liquidation Amount of the Preferred Securities of such Holder.
Except as set forth in Section 6.10(a) and this Section 6.10(b), the Holders of
Preferred Securities shall have no right to exercise directly any right or
remedy available to the holders of, or in respect of, the Notes.

(c) Notwithstanding paragraphs (a) and (b) of this Section 6.10, the Holders of
at least a Majority in Liquidation Amount of the Preferred Securities may, on
behalf of the Holders of all the Preferred Securities, waive any Note Event of
Default, except any Note Event of Default arising from the failure to pay any
principal of, premium, if any, or interest on (including any Additional
Interest) the Notes (unless such Note Event of Default has been cured and a sum
sufficient to pay all matured installments of interest and all principal and
premium, if any, on all Notes due otherwise than by acceleration has been
deposited with the Note Trustee) or a Note Event of Default in respect of a
covenant or provision that under the Indenture cannot be modified or amended
without the consent of the holder of each outstanding Note. Upon any such
waiver, such Note Event of Default shall cease to exist and any Note Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of the Indenture; but no such waiver shall affect any subsequent Note Event of
Default or impair any right consequent thereon.

(d) Notwithstanding paragraphs (a) and (b) of this Section 6.10, the Holders of
at least a Majority in Liquidation Amount of the Preferred Securities may, on
behalf of the Holders of all the Preferred Securities, waive any past Event of
Default and its consequences, except any Event of Default which is attributable
to a Note Event of Default which may not be waived pursuant to paragraph (c) of
this Section 6.10. Upon such waiver, any such Event of Default shall cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
cured, for every purpose of this Trust Agreement, but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.

(e) The Holders of a Majority in Liquidation Amount of the Preferred Securities
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee in respect of this
Trust Agreement or the Notes or exercising any trust or power conferred upon the
Property Trustee under this Trust Agreement; provided, that, subject to Sections
8.5 and 8.7, the Property Trustee shall have the right to decline to follow any
such direction if the Property Trustee being advised by counsel determines that
the action so directed may not lawfully be taken, or if the Property Trustee in
good faith shall, by an officer or officers of the Property Trustee, determine
that the proceedings so directed would be illegal or involve it in personal
liability or be unduly prejudicial to the rights of Holders not party to such
direction; provided, further, that nothing in this Trust Agreement shall impair
the right of the Property Trustee to take any action deemed proper by the
Property Trustee and which is not inconsistent with such direction.

 

41



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties of the Property Trustee and the
Delaware Trustee.

The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders on the Execution Date and the Exchange Date that:

(a) the Property Trustee is a national banking association, duly organized and
validly existing under the laws of the United States;

(b) the Property Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;

(c) the Delaware Trustee is a Delaware banking corporation, duly formed and
validly existing under the laws of the State of Delaware;

(d) the Delaware Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;

(e) this Trust Agreement has been duly authorized, executed and delivered by the
Property Trustee and the Delaware Trustee and constitutes the legal, valid and
binding agreement of each of the Property Trustee and the Delaware Trustee
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws affecting creditors’ rights generally and to general
principles of equity;

(f) the execution, delivery and performance of this Trust Agreement have been
duly authorized by all necessary corporate or other action on the part of the
Property Trustee and the Delaware Trustee and do not require any approval of
stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance will not (i) violate the Restated
Organization Certificate or Articles of Association or By-laws of the Property
Trustee or the Delaware Trustee, (ii) violate any provision of, or constitute,
with or without notice or lapse of time, a default under, or result in the
imposition of any lien on any properties included in the Trust Property pursuant
to the provisions of any indenture, mortgage, credit agreement, license or other
agreement or instrument to which the Property Trustee or the Delaware Trustee is
a party or by which it is bound, or (iii) violate any applicable law,
governmental rule or regulation of the United States or the State of Delaware,
as the case may be, governing the banking, trust or general powers of the
Property Trustee or the Delaware Trustee or any order, judgment or decree
applicable to the Property Trustee or the Delaware Trustee;

 

42



--------------------------------------------------------------------------------

(g) neither the authorization, execution or delivery by the Property Trustee or
the Delaware Trustee of this Trust Agreement nor the consummation of any of the
transactions by the Property Trustee or the Delaware Trustee contemplated herein
requires the consent or approval of, the giving of notice to, the registration
with or the taking of any other action with respect to any governmental
authority or agency under any existing law of the United States or the State of
Delaware governing the banking, trust or general powers of the Property Trustee
or the Delaware Trustee, as the case may be; and

(h) to the best of each of the Property Trustee’s and the Delaware Trustee’s
knowledge, there are no proceedings pending or threatened against or affecting
the Property Trustee or the Delaware Trustee in any court or before any
governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Trust or would question the right, power and authority of the Property Trustee
or the Delaware Trustee, as the case may be, to enter into or perform its
obligations as one of the Trustees under this Trust Agreement.

Section 7.2. Representations and Warranties of Depositor.

The Depositor hereby represents and warrants for the benefit of the Holders and
the Trustees on the Execution Date and the Exchange Date that:

(a) the Depositor is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation;

(b) upon approval of this Trust Agreement and the other Operative Documents by
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), the Depositor will have full corporate power, authority and legal right
to execute, deliver and perform its obligations under this Trust Agreement and
will have taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;

(c) this Trust Agreement has been duly authorized, executed and delivered by the
Depositor and, upon approval of this Trust Agreement and the other Operative
Documents by the Bankruptcy Court, will constitute the legal, valid and binding
agreement of the Depositor enforceable against the Depositor in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;

(d) upon approval of this Trust Agreement and the other Operative Documents by
the Bankruptcy Court, the Securities Certificates issued at the Exchange Date on
behalf of the Trust will have been duly authorized and will have been duly and
validly executed, issued and delivered by the applicable Trustees pursuant to
the terms and provisions of, and in accordance with the requirements of, this
Trust Agreement and the Existing Exchange Agreement and the Holders will be, as
of the Exchange Date (as defined in the Existing Exchange Agreement), entitled
to the benefits of this Trust Agreement;

 

43



--------------------------------------------------------------------------------

(e) upon approval of this Trust Agreement and the other Operative Documents by
the Bankruptcy Court, the execution, delivery and performance of this Trust
Agreement will have been duly authorized by all necessary corporate or other
action on the part of the Depositor and will not require any approval of
stockholders of the Depositor and such execution, delivery and performance will
not (i) violate the certificate or articles of incorporation or by-laws (or
other organizational documents) of the Depositor or (ii) violate any applicable
law, governmental rule or regulation governing the Depositor or any material
portion of its property or any order, judgment or decree applicable to the
Depositor or any material portion of its property

(f) neither the authorization, execution or delivery by the Depositor of this
Trust Agreement nor the consummation of any of the transactions by the Depositor
contemplated herein requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law governing the Depositor
or any material portion of its property other than the approval of the
Bankruptcy Court; and

(g) there are no proceedings pending or, to the best of the Depositor’s
knowledge, threatened against or affecting the Depositor or any material portion
of its property in any court or before any governmental authority, agency or
arbitration board or tribunal that, individually or in the aggregate, would
materially and adversely affect the Trust or would question the right, power and
authority of the Depositor, as the case may be, to enter into or perform its
obligations under this Agreement, other than the proceedings pending before the
Bankruptcy Court on the date hereof.

ARTICLE VIII

THE TRUSTEES

Section 8.1. Number of Trustees.

The number of Trustees shall be five (5); provided, that the Property Trustee
and the Delaware Trustee may be the same Person, in which case the number of
Trustees shall be four (4). The number of Trustees may be increased or decreased
by Act of the Holder of the Common Securities subject to Sections 8.2, 8.3, and
8.4. The death, resignation, retirement, removal, bankruptcy, incompetence or
incapacity to perform the duties of a Trustee shall not operate to annul,
dissolve or terminate the Trust.

Section 8.2. Property Trustee Required.

There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities. The Property Trustee shall be a corporation or national
banking association organized and doing business under the laws of the United
States or of any state thereof, authorized to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million dollars
($50,000,000),

 

44



--------------------------------------------------------------------------------

subject to supervision or examination by federal or state authority and having
an office within the United States. If any such Person publishes reports of
condition at least annually pursuant to law or to the requirements of its
supervising or examining authority, then for the purposes of this Section 8.2,
the combined capital and surplus of such Person shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If at any time the Property Trustee shall cease to be eligible in
accordance with the provisions of this Section 8.2, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VIII.

Section 8.3. Delaware Trustee Required.

(a) If required by the Delaware Statutory Trust Act, there shall at all times be
a Delaware Trustee with respect to the Trust Securities. The Delaware Trustee
shall either be (i) a natural person who is at least 21 years of age and a
resident of the State of Delaware or (ii) a legal entity that has its principal
place of business in the State of Delaware, otherwise meets the requirements of
applicable Delaware law and shall act through one or more persons authorized to
bind such entity. If at any time the Delaware Trustee shall cease to be eligible
in accordance with the provisions of this Section 8.3, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article VIII. The Delaware Trustee shall have the same rights, privileges and
immunities as the Property Trustee.

(b) The Delaware Trustee shall not be entitled to exercise any powers, nor shall
the Delaware Trustee have any of the duties and responsibilities, of the
Property Trustee or the Administrative Trustees set forth herein. The Delaware
Trustee shall be one of the trustees of the Trust for the sole and limited
purpose of fulfilling the requirements of Section 3807 of the Delaware Statutory
Trust Act and for taking such actions as are required to be taken by a Delaware
trustee under the Delaware Statutory Trust Act. The duties (including fiduciary
duties), liabilities and obligations of the Delaware Trustee shall be limited to
(a) accepting legal process served on the Trust in the State of Delaware and
(b) the execution of any certificates required to be filed with the Secretary of
State of the State of Delaware that the Delaware Trustee is required to execute
under Section 3811 of the Delaware Statutory Trust Act and there shall be no
other duties (including fiduciary duties) or obligations, express or implied, at
law or in equity, of the Delaware Trustee.

Section 8.4. Appointment of Administrative Trustees.

(a) There shall at all times be one or more Administrative Trustees hereunder
with respect to the Trust Securities. Each Administrative Trustee shall be
either a natural person who is at least 21 years of age or a legal entity that
shall act through one or more persons authorized to bind that entity. Each of
the individuals identified as an “Administrative Trustee” in the preamble of
this Trust Agreement hereby accepts his or her appointment as such.

(b) Except where a requirement for action by a specific number of Administrative
Trustees is expressly set forth in this Trust Agreement, any act required or
permitted to be taken by, and any power of the Administrative Trustees may be
exercised by, or with the consent of, any one such Administrative Trustee.
Whenever a vacancy in the offices of the Administrative Trustees shall occur,
until such vacancy is filled by the appointment of an Administrative Trustee in
accordance with Section 8.11, the Administrative

 

45



--------------------------------------------------------------------------------

Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.

Section 8.5. Duties and Responsibilities of the Trustees.

(a) The rights, immunities, duties and responsibilities of the Trustees shall be
as provided by this Trust Agreement and there shall be no other duties
(including fiduciary duties) or obligations, express or implied, at law or in
equity, of the Trustees; provided, however, that if an Event of Default known to
the Property Trustee has occurred and is continuing, the Property Trustee shall,
prior to the receipt of directions, if any, from the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, exercise such of the
rights and powers vested in it by this Trust Agreement, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.
Notwithstanding the foregoing, no provision of this Trust Agreement shall
require any of the Trustees to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its or their rights or powers, if it or they shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
Whether or not herein expressly so provided, every provision of this Trust
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustees shall be subject to the provisions of this
Section 8.5. Nothing in this Trust Agreement shall be construed to release any
Administrative Trustee from liability for his or her own negligent action,
negligent failure to act or his or her own willful misconduct. To the extent
that, at law or in equity, a Trustee has duties and liabilities relating to the
Trust or to the Holders, such Trustee shall not be liable to the Trust or to any
Holder for such Trustee’s good faith reliance on the provisions of this Trust
Agreement. The provisions of this Trust Agreement, to the extent that they
restrict the duties and liabilities of the Trustees otherwise existing at law or
in equity, are agreed by the Depositor and the Holders to replace such other
duties and liabilities of the Trustees.

(b) All payments made by the Property Trustee or a Paying Agent in respect of
the Trust Securities shall be made only from the revenue and proceeds from the
Trust Property and only to the extent that there shall be sufficient revenue or
proceeds from the Trust Property to enable the Property Trustee or a Paying
Agent to make payments in accordance with the terms hereof. Each Holder, by its
acceptance of a Trust Security, agrees that it will look solely to the revenue
and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security. This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.

(c) No provisions of this Trust Agreement shall be construed to relieve the
Property Trustee from liability with respect to matters that are within the
authority of the Property Trustee under this Trust Agreement for its own
negligent action, negligent failure to act or willful misconduct, except that:

(i) the Property Trustee shall not be liable for any error or judgment made in
good faith by an authorized officer of the Property Trustee, unless it shall be
proved that the Property Trustee was negligent in ascertaining the pertinent
facts;

 

46



--------------------------------------------------------------------------------

(ii) the Property Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities relating to the time, method and place of conducting any proceeding
for any remedy available to the Property Trustee hereunder or under the
Indenture, or exercising any trust or power conferred upon the Property Trustee
under this Trust Agreement;

(iii) the Property Trustee’s sole duty with respect to the custody, safe keeping
and physical preservation of the Notes and the Payment Account shall be to deal
with such Trust Property in a similar manner as the Property Trustee deals with
similar property for its own account, subject to the protections and limitations
on liability afforded to the Property Trustee under this Trust Agreement;

(iv) the Property Trustee shall not be liable for any interest on any money
received by it except as it may otherwise agree in writing with the Depositor;
and money held by the Property Trustee need not be segregated from other funds
held by it except in relation to the Payment Account maintained by the Property
Trustee pursuant to Section 3.1 and except to the extent otherwise required by
law; and

(v) the Property Trustee shall not be responsible for monitoring the compliance
by the Administrative Trustees or the Depositor with their respective duties
under this Trust Agreement, or for monitoring the compliance by the parties to
the Existing Exchange Agreement with their respective duties under the Existing
Exchange Agreement, nor shall the Property Trustee be liable for the default or
misconduct of any other Trustee or the Depositor.

Section 8.6. Notices of Defaults and Extensions.

(a) Within ninety (90) days after the occurrence of a default actually known to
the Property Trustee, the Property Trustee shall transmit notice of such default
to the Holders, the Administrative Trustees and the Depositor, unless such
default shall have been cured or waived. For the purpose of this Section 8.6,
the term “default” means any event that is, or after notice or lapse of time or
both would become, an Event of Default.

(b) The Property Trustee shall not be deemed to have knowledge of any default or
Event of Default unless either (i) a Responsible Officer of the Property Trustee
shall have actual knowledge or (ii) the Property Trustee shall have received
written notice thereof from the Depositor, any Administrative Trustee or a
Holder.

(c) The Property Trustee shall notify all Holders of the Preferred Securities of
any notice of default received with respect to the Notes.

 

47



--------------------------------------------------------------------------------

Section 8.7. Certain Rights of Property Trustee.

Subject to the provisions of Section 8.5:

(a) the Property Trustee may conclusively rely and shall be protected in acting
or refraining from acting in good faith and in accordance with the terms hereof
upon any resolution, Opinion of Counsel, Officers’ Certificate or other
certificate, written representation of a Holder or transferee, certificate of
auditors or any other resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, appraisal, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

(b) if (i) in performing its duties under this Trust Agreement the Property
Trustee is required to decide between alternative courses of action, (ii) in
construing any of the provisions of this Trust Agreement the Property Trustee
finds a provision ambiguous or inconsistent with any other provisions contained
herein or (iii) the Property Trustee is unsure of the application of any
provision of this Trust Agreement, then, except as to any matter as to which the
Holders of the Preferred Securities are entitled to vote under the terms of this
Trust Agreement, the Property Trustee shall deliver written notice to the
Depositor requesting the Depositor’s written instruction as to the course of
action to be taken and the Property Trustee shall take such action, or refrain
from taking such action, as the Property Trustee shall be instructed in writing
to take, or to refrain from taking, by the Depositor; provided, that if the
Property Trustee does not receive such instructions of the Depositor within ten
(10) Business Days after it has delivered such notice or such reasonably shorter
period of time set forth in such notice, the Property Trustee may, but shall be
under no duty to, take such action, or refrain from taking such action, as the
Property Trustee shall deem advisable and in the best interests of the Holders,
in which event the Property Trustee shall have no liability except for its own
negligence, bad faith or willful misconduct;

(c) any direction or act of the Depositor contemplated by this Trust Agreement
shall be sufficiently evidenced by an Officers’ Certificate unless otherwise
expressly provided herein;

(d) any direction or act of an Administrative Trustee contemplated by this Trust
Agreement shall be sufficiently evidenced by a certificate executed by such
Administrative Trustee and setting forth such direction or act;

(e) the Property Trustee shall have no duty to see to any recording, filing or
registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any re-recording,
re-filing or re-registration thereof;

(f) the Property Trustee may consult with counsel (which counsel may be counsel
to the Property Trustee, the Depositor or any of its Affiliates, and may include
any of its employees) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance

 

48



--------------------------------------------------------------------------------

thereon and in accordance with such advice; the Property Trustee shall have the
right at any time to seek instructions concerning the administration of this
Trust Agreement from any court of competent jurisdiction;

(g) the Property Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Trust Agreement at the request or
direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property Trustee reasonable security or
indemnity against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities that might be incurred by it in compliance with such
request or direction, including reasonable advances as may be requested by the
Property Trustee; provided, however, that nothing contained in this
Section 8.7(g) shall be construed to relieve the Property Trustee, upon the
occurrence of an Event of Default (of which the Property Trustee has knowledge
(as provided in Section 8.6(b)), of its obligation to exercise the rights and
powers vested in it by this Trust Agreement; provided, further, that nothing
contained in this Section 8.7(g) shall prevent the Property Trustee from
exercising its rights under Section 8.11 hereof;

(h) the Property Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval, bond,
debenture, note or other evidence of indebtedness or other paper or document,
unless requested in writing to do so by one or more Holders, but the Property
Trustee may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Property Trustee shall determine to make
such inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Depositor, personally or by agent or attorney;

(i) the Property Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents,
attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;

(j) whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right hereunder, the Property Trustee (i) may request instructions
from the Holders (which instructions may only be given by the Holders of the
same proportion in Liquidation Amount of the Trust Securities as would be
entitled to direct the Property Trustee under this Trust Agreement in respect of
such remedy, right or action), (ii) may refrain from enforcing such remedy or
right or taking such other action until such instructions are received and
(iii) shall be protected in acting in accordance with such instructions;

(k) except as otherwise expressly provided by this Trust Agreement, the Property
Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Trust Agreement;

 

49



--------------------------------------------------------------------------------

(l) without prejudice to any other rights available to the Property Trustee
under applicable law, when the Property Trustee incurs expenses or renders
services in connection with a Bankruptcy Event, such expenses (including legal
fees and expenses of its agents and counsel) and the compensation for such
services are intended to constitute expenses of administration under any
bankruptcy law or law relating to creditors rights generally; and

(m) whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Property Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith on
its part, request and rely on an Officers’ Certificate which, upon receipt of
such request, shall be promptly delivered by the Depositor.

No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.

Section 8.8. Delegation of Power.

Any Trustee may, by power of attorney consistent with applicable law, delegate
to any other natural person over the age of 21 its, his or her power for the
purpose of executing any documents contemplated in Section 2.5. The Trustees
shall have power to delegate from time to time to such of their number or to the
Depositor the doing of such things and the execution of such instruments either
in the name of the Trust or the names of the Trustees or otherwise as the
Trustees may deem expedient, to the extent such delegation is not prohibited by
applicable law or contrary to the provisions of this Trust Agreement.

Section 8.9. May Hold Securities.

Any Trustee or any other agent of any Trustee or the Trust, in its individual or
any other capacity, may become the owner or pledgee of Trust Securities and
except as provided in the definition of the term “Outstanding” in Article I, may
otherwise deal with the Trust with the same rights it would have if it were not
a Trustee or such other agent.

Section 8.10. Compensation; Reimbursement; Indemnity.

The Depositor agrees:

(a) to pay to the Trustees from time to time such reasonable compensation for
all services rendered by them hereunder as may be agreed by the Depositor and
the Trustees from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

(b) to reimburse the Trustees upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustees in accordance with
any provision of this Trust Agreement (including the reasonable compensation and
the expenses and disbursements of their agents and counsel), except any such
expense, disbursement or advance as may be attributable to their gross
negligence, bad faith or willful misconduct; and

 

50



--------------------------------------------------------------------------------

(c) to the fullest extent permitted by applicable law, to indemnify and hold
harmless (i) each Trustee, (ii) any Affiliate of any Trustee, (iii) any officer,
director, shareholder, employee, representative or agent of any Trustee or any
Affiliate of any Trustee and (iv) any employee or agent of the Trust (referred
to herein as an “Indemnified Person”) from and against any loss, damage,
liability, tax (other than income, franchise or other taxes imposed on amounts
paid pursuant to Section 8.10(a) or (b) hereof), penalty, expense or claim of
any kind or nature whatsoever incurred without negligence, bad faith or willful
misconduct on its part, arising out of or in connection with the acceptance or
administration of the Trust hereunder, including the advancement of funds to
cover the reasonable costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder.

The Trust shall have no payment, reimbursement or indemnity obligations to the
Trustees under this Section 8.10. The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this
Section 8.10.

To the fullest extent permitted by law, in no event shall the Property Trustee
and the Delaware Trustee be liable for any indirect, special, punitive or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, even if such Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action.

In no event shall the Property Trustee or the Delaware Trustee be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Trust Agreement.

Section 8.11. Resignation and Removal; Appointment of Successor.

(a) Except as set forth in Section 8.4, no resignation or removal of any Trustee
and no appointment of a successor Trustee pursuant to this Article VIII shall
become effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of Section 8.12.

(b) A Trustee may resign at any time by giving written notice thereof to the
Depositor and, in the case of the Property Trustee and the Delaware Trustee, to
the Holders.

 

51



--------------------------------------------------------------------------------

(c) Unless an Event of Default shall have occurred and be continuing, the
Property Trustee or the Delaware Trustee, or both of them, may be removed (with
or without cause) at any time by Act of the Holder of Common Securities. If an
Event of Default shall have occurred and be continuing, the Property Trustee or
the Delaware Trustee, or both of them, may be removed (with or without cause) at
such time by Act of the Holders of at least a Majority in Liquidation Amount of
the Preferred Securities, delivered to the removed Trustee (in its individual
capacity and on behalf of the Trust). An Administrative Trustee may be removed
(with or without cause) only by Act of the Holder of the Common Securities at
any time.

(d) If any Trustee shall resign, be removed or become incapable of acting as
Trustee, or if a vacancy shall occur in the office of any Trustee for any
reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, as applicable, and such successor Property Trustee or
Delaware Trustee and the retiring Property Trustee or Delaware Trustee shall
comply with the applicable requirements of Section 8.12. Except as set forth in
Section 8.4, if an Administrative Trustee shall resign, be removed or become
incapable of acting as Administrative Trustee, at a time when an Event of
Default shall have occurred and be continuing, the Holder of the Common
Securities by Act of the Holder of Common Securities shall promptly appoint a
successor Administrative Trustee and such successor Administrative Trustee and
the retiring Administrative Trustee shall comply with the applicable
requirements of Section 8.12. If no successor Trustee shall have been so
appointed by the Holder of the Common Securities or Holders of the Preferred
Securities, as the case may be, and accepted appointment in the manner required
by Section 8.12 within thirty (30) days after the giving of a notice of
resignation by a Trustee, the removal of a Trustee, or a Trustee becoming
incapable of acting as such Trustee, any Holder who has been a Holder of
Preferred Securities for at least six (6) months may, on behalf of himself,
herself or itself and all others similarly situated, and any resigning Trustee
may, in each case, at the expense of the Depositor, petition any court of
competent jurisdiction for the appointment of a successor Trustee.

(e) The Depositor shall give notice of each resignation and each removal of the
Property Trustee or the Delaware Trustee and each appointment of a successor
Property Trustee or Delaware Trustee to all Holders in the manner provided in
Section 10.8. Each notice shall include the name of the successor Property
Trustee or Delaware Trustee and the address of its Corporate Trust Office if it
is the Property Trustee.

(f) Notwithstanding the foregoing or any other provision of this Trust
Agreement, in the event any Administrative Trustee or a Delaware Trustee who is
a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two (2) of them or
(ii) otherwise by the Holder of the Common Securities (with the successor in
each case being a Person who satisfies the eligibility requirement for
Administrative Trustees or Delaware Trustee, as the case may be, set forth in
Sections 8.3 and 8.4).

 

52



--------------------------------------------------------------------------------

(g) Upon the appointment of a successor Delaware Trustee, such successor
Delaware Trustee shall file a Certificate of Amendment to the Certificate of
Trust with the Secretary of State of the State of Delaware in accordance with
Section 3810 of the Delaware Statutory Trust Act.

Section 8.12. Acceptance of Appointment by Successor.

(a) In case of the appointment hereunder of a successor Trustee, each successor
Trustee shall execute and deliver to the Depositor and to the retiring Trustee
an instrument accepting such appointment, and thereupon the resignation or
removal of the retiring Trustee shall become effective and each such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Trustee; but, on
request of the Trust or any successor Trustee such retiring Trustee shall, upon
payment of its charges, duly assign, transfer and deliver to such successor
Trustee all Trust Property, all proceeds thereof and money held by such retiring
Trustee hereunder with respect to the Trust Securities and the Trust.

(b) Upon request of any such successor Trustee, the Trust (or the retiring
Trustee if requested by the Depositor) shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Trustee all
such rights, powers, trusts and duties referred to in the preceding paragraph.

(c) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article VIII.

Section 8.13. Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Trustee shall be a party,
or any Person succeeding to all or substantially all the corporate trust
business of such Trustee, shall be the successor of such Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto; provided, that such Person shall be otherwise
qualified and eligible under this Article VIII.

Section 8.14. Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Securities Certificates shall be taken
as the statements of the Trust and the Depositor, and the Trustees do not assume
any responsibility for their correctness. The Trustees make no representations
as to the title to, or value or condition of, the Trust Property of the Trust or
any part thereof, nor as to the validity or sufficiency of this Trust Agreement,
the Notes or the Trust Securities. The Trustees shall not be accountable for the
use or application by the Depositor of the proceeds of the Notes.

 

53



--------------------------------------------------------------------------------

It is expressly understood and agreed by the parties hereto that insofar as any
document, agreement or certificate is executed on behalf of the Trust by any
Trustee (i) such document, agreement or certificate is executed and delivered by
such Trustee, not in its individual capacity but solely as Trustee under this
Trust Agreement in the exercise of the powers and authority conferred and vested
in it, (ii) each of the representations, undertakings and agreements made on the
part of the Trust is made and intended not as representations, warranties,
covenants, undertakings and agreements by any Trustee in its individual capacity
but is made and intended for the purpose of binding only the Trust and
(iii) under no circumstances shall any Trustee in its individual capacity be
personally liable for the payment of any indebtedness or expenses of the Trust
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Trust Agreement
or any other document, agreement or certificate.

Section 8.15. Property Trustee May File Proofs of Claim.

(a) In case of any Bankruptcy Event (or event that with the passage of time
would become a Bankruptcy Event) relative to the Trust or any other obligor upon
the Trust Securities or the Trust Property or of such other obligor or their
creditors, the Property Trustee (irrespective of whether any Distributions on
the Trust Securities shall then be due and payable and irrespective of whether
the Property Trustee shall have made any demand on the Trust for the payment of
any past due Distributions) shall be entitled and empowered, to the fullest
extent permitted by law, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of any Distributions owing
and unpaid in respect of the Trust Securities and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Property Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.

(b) Nothing herein contained shall be deemed to authorize the Property Trustee
to authorize or consent to or accept or adopt on behalf of any Holder any plan
of reorganization, arrangement, adjustment or compensation affecting the Trust
Securities or the rights of any Holder thereof or to authorize the Property
Trustee to vote in respect of the claim of any Holder in any such proceeding.

 

54



--------------------------------------------------------------------------------

Section 8.16. Reports to the Property Trustee.

(a) The Depositor and the Administrative Trustees shall deliver to the Property
Trustee, not later than forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Depositor and not later
than ninety (90) days after the end of each fiscal year of the Depositor ending
after the date of this Trust Agreement, an officers’ certificate (substantially
in the form attached hereto as Exhibit F) covering the preceding fiscal year,
stating whether or not to the knowledge of the signers thereof the Depositor,
the Administrative Trustees or the Trust are in default in the performance or
observance of any of the terms, provisions and conditions of this Trust
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Depositor, the Administrative Trustees or the
Trust shall be in default, specifying all such defaults and the nature and
status thereof of which they have knowledge.

(b) The Depositor shall furnish to (i) the Property Trustee, (ii) the Existing
TRUPS Holders, for so long as they are Owners, at their respective addresses
listed on Schedule 8.16 or to such other respective addresses as any such
Existing TRUPS Holder shall notify the Depositor in writing and (iii) any Owner
of the Preferred Securities reasonably identified to the Depositor and the Trust
(which identification may be made either by such Owner):

(i) a duly completed and executed officer’s financial certificate substantively
and substantially in the form attached hereto as Exhibit F, including the
calculation of the Interest Coverage Calculation and Interest Coverage Trigger
and the financial statements and other supporting financial information
referenced in such Exhibit, which certificate and financial statements shall be
so furnished by the Depositor not later than forty-five (45) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Depositor and not later than ninety (90) days after the end of each fiscal year
of the Depositor; and

(ii) copies of all correspondence, notices, forms, filings, reports and other
documents required to be provided by the Depositor, whether acting through an
Administrative Trustee or otherwise, to the Existing TRUPS Holders, Property
Trustee or Delaware Trustee under this Trust Agreement.

(c) The Property Trustee shall obtain all reports, certificates and information,
which it is entitled to obtain under each of the Operative Documents.

ARTICLE IX

TERMINATION, LIQUIDATION AND MERGER

Section 9.1. Dissolution Upon Expiration Date.

Unless earlier dissolved, the Trust shall automatically dissolve on March 15,
2040 (the “Expiration Date”), and the Trust Property shall be liquidated in
accordance with Section 9.4.

 

55



--------------------------------------------------------------------------------

Section 9.2. Early Termination.

The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:

(a) the occurrence of a Bankruptcy Event in respect of, or the dissolution or
liquidation of, the Depositor, in its capacity as the Holder of the Common
Securities, unless the Depositor shall have transferred the Common Securities as
provided by Section 5.11, in which case this provision shall refer instead to
any such successor Holder of the Common Securities;

(b) the written direction to the Property Trustee from the Holder of the Common
Securities at any time to dissolve the Trust and, after satisfaction of any
liabilities of the Trust as required by applicable law, to distribute the Notes
to the Holders in exchange for the Preferred Securities (which direction is
optional and wholly within the discretion of the Holder of the Common
Securities);

(c) the redemption of all of the Preferred Securities in connection with the
payment at maturity or redemption of all the Notes; and

(d) the entry of an order for dissolution of the Trust by a court of competent
jurisdiction.

Section 9.3. Termination. The respective obligations and responsibilities of the
Trustees and the Trust shall terminate upon the latest to occur of the
following: (a) the distribution by the Property Trustee to the Holders of all
amounts required to be distributed hereunder upon the liquidation of the Trust
pursuant to Section 9.4, or upon the redemption of all of the Trust Securities
pursuant to Section 4.2; (b) the satisfaction of any expenses owed by the Trust;
and (c) the discharge of all administrative duties of the Administrative
Trustees, including the performance of any tax reporting obligations with
respect to the Trust or the Holders.

Section 9.4. Liquidation.

(a) If an Early Termination Event specified in Section 9.2(a), (b) or (d) occurs
or, upon the Expiration Date, the Trust shall be liquidated by the Property
Trustee as expeditiously as the Property Trustee shall determine to be possible
by distributing, after satisfaction of liabilities to creditors of the Trust as
provided by applicable law, to each Holder a Like Amount of Notes, subject to
Section 9.4(d) and the transfer restrictions set forth in the form of legend to
the Notes in Section 2.2 of the Indenture. Notice of liquidation shall be given
by the Property Trustee not less than thirty (30) nor more than sixty (60) days
prior to the Liquidation Date to each Holder of Trust Securities at such
Holder’s address appearing in the Securities Register. All such notices of
liquidation shall:

(i) state the Liquidation Date;

(ii) state that from and after the Liquidation Date, the Trust Securities will
no longer be deemed to be Outstanding and (subject to Section 9.4(d)) any
Securities Certificates not surrendered for exchange will be deemed to represent
a Like Amount of Notes; and

 

56



--------------------------------------------------------------------------------

(iii) provide such information with respect to the mechanics by which Holders
may exchange Securities Certificates for Notes, or if Section 9.4(d) applies,
receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.

(b) Except where Section 9.2(c) or 9.4(d) applies, in order to effect the
liquidation of the Trust and distribution of the Notes to the Holders, the
Property Trustee, either itself acting as exchange agent or through the
appointment of a separate exchange agent, shall establish a record date for such
distribution (which shall not be more than forty-five (45) days prior to the
Liquidation Date nor prior to the date on which notice of such liquidation is
given to the Holders) and establish such procedures as it shall deem appropriate
to effect the distribution of Notes in exchange for the Outstanding Securities
Certificates.

(c) Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation Date,
(i) the Trust Securities will no longer be deemed to be Outstanding,
(ii) certificates representing a Like Amount of Notes will be issued to Holders
of Securities Certificates, upon surrender of such Certificates to the exchange
agent for exchange, (iii) the Depositor shall use its best efforts to have the
Notes listed on the New York Stock Exchange or on such other exchange,
interdealer quotation system or self-regulatory organization on which the
Preferred Securities are then listed, if any, (iv) Securities Certificates not
so surrendered for exchange will be deemed to represent a Like Amount of Notes
bearing accrued and unpaid interest in an amount equal to the accumulated and
unpaid Distributions on such Securities Certificates until such certificates are
so surrendered (and until such certificates are so surrendered, no payments of
interest or principal will be made to Holders of Securities Certificates with
respect to such Notes) and (v) all rights of Holders holding Trust Securities
will cease, except the right of such Holders to receive Notes upon surrender of
Securities Certificates.

(d) Notwithstanding the other provisions of this Section 9.4, if distribution of
the Notes in the manner provided herein is determined by the Property Trustee
not to be permitted or practical, the Trust Property shall be liquidated, and
the Trust shall be wound up by the Property Trustee in such manner as the
Property Trustee reasonably determines. In such event, Holders will be entitled
to receive out of the assets of the Trust available for distribution to Holders,
after satisfaction of liabilities to creditors of the Trust as provided by
applicable law, an amount equal to the Liquidation Amount per Trust Security
plus accumulated and unpaid Distributions thereon to the date of payment (such
amount being the “Liquidation Distribution”). If, upon any such winding up the
Liquidation Distribution can be paid only in part because the Trust has
insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.

 

57



--------------------------------------------------------------------------------

Section 9.5. Mergers, Consolidations, Amalgamations or Replacements of Trust.

The Trust may not merge with or into, consolidate, amalgamate, or be replaced
by, or convey, transfer or lease its properties and assets substantially as an
entirety to, any Person except pursuant to this Article IX. At the request of
the Holders of the Common Securities, without the consent of the Holders of the
Preferred Securities, the Trust may merge with or into, consolidate, amalgamate,
or be replaced by or convey, transfer or lease its properties and assets
substantially as an entirety to a trust organized as such under the laws of any
State; provided, that:

(a) such successor entity either (i) expressly assumes all of the obligations of
the Trust under this Trust Agreement with respect to the Preferred Securities or
(ii) substitutes for the Preferred Securities other securities having
substantially the same terms as the Preferred Securities (such other Securities,
the “Successor Securities”) so long as the Successor Securities have the same
priority as the Preferred Securities with respect to distributions and payments
upon liquidation, redemption and otherwise;

(b) a trustee of such successor entity possessing substantially the same powers
and duties as the Property Trustee is appointed to hold the Notes;

(c) if the Preferred Securities or the Notes are rated, such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
cause the Preferred Securities or the Notes (including any Successor Securities)
to be downgraded by any nationally recognized statistical rating organization
that then assigns a rating to the Preferred Securities or the Notes;

(d) the Preferred Securities are listed, or any Successor Securities will be
listed upon notice of issuance, on any national securities exchange or
interdealer quotation system on which the Preferred Securities are then listed,
if any;

(e) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders of the Preferred Securities (including any Successor Securities) in any
material respect;

(f) such successor entity has a purpose substantially identical to that of the
Trust;

(g) prior to such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, the Depositor has received an Opinion of Counsel to the
effect that (i) such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Preferred Securities (including any
Successor Securities) in any material respect; (ii) following such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease, neither
the Trust nor such successor entity will be required to register as an
“investment company” under the Investment Company Act and (iii) following such
merger, consolidation, amalgamation, replacement, conveyance, transfer or lease,
the Trust (or the successor entity) will continue to be classified as a grantor
trust for U.S. federal income tax purposes; and

 

58



--------------------------------------------------------------------------------

(h) the Depositor or its permitted transferee owns all of the common securities
of such successor entity.

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1. Limitation of Rights of Holders.

Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

Section 10.2. Agreed Tax Treatment of Trust and Trust Securities.

The parties hereto and, by its acceptance or acquisition of a Trust Security or
a beneficial interest therein, the Holder of, and any Person that acquires a
beneficial interest in, such Trust Security intend and agree to treat the Trust
as a grantor trust for United States federal, state and local tax purposes, and
to treat the Trust Securities (including all payments and proceeds with respect
to such Trust Securities) as undivided beneficial ownership interests in the
Trust Property (and payments and proceeds therefrom, respectively) for United
States federal, state and local tax purposes and to treat the Notes as
indebtedness of the Depositor for United States federal, state and local tax
purposes. The provisions of this Trust Agreement shall be interpreted to further
this intention and agreement of the parties.

Section 10.3. Amendment.

(a) This Trust Agreement may be amended from time to time by the Property
Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities,
(i) to cure any ambiguity, correct or supplement any provision herein that may
be defective or inconsistent with any other provision herein, (ii) to make or
amend any other provisions with respect to matters or questions arising under
this Trust Agreement, which shall not be inconsistent with the

 

59



--------------------------------------------------------------------------------

other provisions of this Trust Agreement, (iii) to modify, eliminate or add to
any provisions of this Trust Agreement to such extent as shall be necessary to
ensure that the Trust will neither be taxable as a corporation nor be classified
as other than a grantor trust for United States federal income tax purposes at
all times that any Trust Securities are Outstanding or to ensure that the Notes
are treated as indebtedness of the Depositor for United States federal income
tax purposes, or to ensure that the Trust or the Depositor will not be required
to register as an “investment company” under the Investment Company Act or
(iv) to add to the covenants, restrictions or obligations of the Depositor;
provided, that in the case of clauses (i), (ii), (iii) or (iv), such action
shall not adversely affect in any material respect the interests of any Holder.

(b) Except as provided in Section 10.3(c), any provision of this Trust Agreement
may be amended by the Property Trustee, the Administrative Trustees and the
Holder of all of the Common Securities and with (i) the consent of Holders of at
least a Majority in Liquidation Amount of the Outstanding Preferred Securities
and (ii) receipt by the Trustees of an Opinion of Counsel to the effect that
such amendment or the exercise of any power granted to the Trustees in
accordance with such amendment will not cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or affect the treatment of the Notes as indebtedness
of the Depositor for United States federal income tax purposes or affect the
Trust’s exemption from status (or from any requirement to register) as an
“investment company” under the Investment Company Act.

(c) Notwithstanding any other provision of this Trust Agreement, without the
consent of each Holder, this Trust Agreement may not be amended to (i) change
the accrual rate, amount, currency or timing of any Distribution on or the
Redemption Price of the Trust Securities or otherwise adversely affect the
amount of any Distribution or other payment required to be made in respect of
the Trust Securities as of a specified date, (ii) restrict or impair the right
of a Holder to institute suit for the enforcement of any such payment on or
after such date, (iii) reduce the percentage of aggregate Liquidation Amount of
Outstanding Preferred Securities, the consent of whose Holders is required for
any such amendment, or the consent of whose Holders is required for any waiver
of compliance with any provision of this Trust Agreement or of defaults
hereunder and their consequences provided for in this Trust Agreement;
(iv) impair or adversely affect the rights and interests of the Holders in the
Trust Property, or permit the creation of any Lien on any portion of the Trust
Property; or (v) modify the definition of “Outstanding,” this Section 10.3(c),
Sections 4.1, 4.2, 4.3, 6.10(e) or Article IX.

(d) Notwithstanding any other provision of this Trust Agreement, no Trustee
shall enter into or consent to any amendment to this Trust Agreement that would
cause the Trust to be taxable as a corporation or to be classified as other than
a grantor trust for United States federal income tax purposes or that would
cause the Notes to fail or cease to be treated as indebtedness of the Depositor
for United States federal income tax purposes or that would cause the Trust to
fail or cease to qualify for the exemption from status (or from any requirement
to register) as an “investment company” under the Investment Company Act.

(e) If any amendment to this Trust Agreement is made, the Administrative
Trustees or the Property Trustee shall promptly provide to the Holders, the
Depositor and the Note Trustee a copy of such amendment.

 

60



--------------------------------------------------------------------------------

(f) No Trustee shall be required to enter into any amendment to this Trust
Agreement that affects its own rights, duties or immunities under this Trust
Agreement. The Trustees shall be entitled to receive an Opinion of Counsel and
an Officers’ Certificate stating that any amendment to this Trust Agreement is
in compliance with this Trust Agreement and all conditions precedent herein
provided for relating to such action have been met.

(g) No amendment or modification to this Trust Agreement that adversely affects
in any material respect the rights, duties, liabilities, indemnities or
immunities of the Delaware Trustee hereunder shall be permitted without the
prior written consent of the Delaware Trustee.

Section 10.4. Separability.

If any provision in this Trust Agreement or in the Securities Certificates shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby, and there shall be deemed substituted for the provision at issue a
valid, legal and enforceable provision as similar as possible to the provision
at issue.

Section 10.5. Governing Law.

THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT AND
THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS
OF LAWS PROVISIONS.

Section 10.6. Successors.

This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Trust and any Trustee, including any successor
by operation of law. Except in connection with a transaction involving the
Depositor that is permitted under Article VIII of the Indenture and pursuant to
which the assignee agrees in writing to perform the Depositor’s obligations
hereunder, the Depositor shall not assign its obligations hereunder.

Section 10.7. Headings.

The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement

Section 10.8. Reports, Notices and Demands.

(a) Any report, notice, demand or other communication that by any provision of
this Trust Agreement is required or permitted to be given or served to or upon
any Holder or the Depositor may be given or served in writing delivered in
person, or by reputable, overnight courier, by telecopy or by deposit thereof,
first-class postage prepaid, in the United States mail, addressed, (i) in the
case of a Holder of Preferred Securities, to such Holder as such Holder’s name
and address may appear on the Securities Register; and (ii) in the case of the
Holder of all the Common Securities or the Depositor, to NovaStar Financial,
Inc., 2114 Central Street, Suite 600,

 

61



--------------------------------------------------------------------------------

Kansas City, MO 64108, Attention: Chief Executive Officer, or to such other
address as may be specified in a written notice by the Holder of all the Common
Securities or the Depositor, as the case may be, to the Property Trustee. Such
report, notice, demand or other communication to or upon a Holder or the
Depositor shall be deemed to have been given when received in person, within one
(1) Business Day following delivery by overnight courier, when telecopied with
receipt confirmed, or within three (3) Business Days following delivery by mail,
except that if a notice or other document is refused delivery or cannot be
delivered because of a changed address of which no notice was given, such notice
or other document shall be deemed to have been delivered on the date of such
refusal or inability to deliver.

(b) Any notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon the
Property Trustee, the Delaware Trustee, the Administrative Trustees or the Trust
shall be given in writing by deposit thereof, first-class postage prepaid, in
the U.S. mail, personal delivery or facsimile transmission, addressed to such
Person as follows: (i) with respect to the Property Trustee to 601 Travis, 16th
Floor, Houston, Texas 77002, Attention: Global Corporate Trust– NovaStar Capital
Trust I/B, facsimile no. (713) 483-6001, (ii) with respect to the Delaware
Trustee, to White Clay Center, Route 273, Newark, DE 19711, Attention: Global
Corporate Trust, facsimile no. (302) 453-4400; (iii) with respect to the
Administrative Trustees, to them at the address above for notices to the
Depositor, marked “Attention: Administrative Trustees of NovaStar Capital Trust
I/B”, and (iv) with respect to the Trust, to its principal executive office
specified in Section 2.2, with a copy to the Property Trustee. Such notice,
demand or other communication to or upon the Trust, the Property Trustee or the
Administrative Trustees shall be deemed to have been sufficiently given or made
only upon actual receipt of the writing by the Trust, the Property Trustee or
the Administrative Trustees.

(c) The Property Trustee may, but is not required to, rely upon and comply with
instructions and directions sent by email or facsimile (or any other reasonable
means of communication), by persons believed by the Property Trustee in good
faith to be authorized to provide such instructions or direction; provided,
however, that the Property Trustee may require such additional evidence,
confirmation or certification from any such party or parties as the Property
Trustee, in its reasonable discretion, deems necessary or advisable before
acting or refraining from acting upon any such instruction or direction.

(d) The Property Trustee agrees to accept and act upon instructions or
directions pursuant to this Trust Agreement sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods, provided, however,
that any Person providing such instructions or directions shall provide to the
Property Trustee an incumbency certificate listing such designated persons,
which incumbency certificate shall be amended whenever a person is to be added
or deleted from the listing. If such Person elects to give the Property Trustee
email or facsimile instructions (or instructions by a similar electronic method)
and the Property Trustee in its discretion elects to act in good faith upon such
instructions, the Property Trustee’s reasonable understanding of such
instructions shall be deemed controlling. The Property Trustee shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Property Trustee’s good faith and reasonable reliance upon and compliance with
such instructions notwithstanding such instructions conflict or are inconsistent
with a subsequent written instruction received by the Property Trustee after
such compliance. Each Person

 

62



--------------------------------------------------------------------------------

providing instructions or directions to the Property Trustee hereunder agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Property Trustee, including without
limitation the risk of the Property Trustee acting, in good faith, on
unauthorized instructions, and the risk of interception and misuse by third
parties.

Section 10.9. Agreement Not to Petition.

Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one (1) year and one (1) day after the Trust has been
terminated in accordance with Article IX, they shall not file, or join in the
filing of, a petition against the Trust under any Bankruptcy Law or otherwise
join in the commencement of any proceeding against the Trust under any
Bankruptcy Law. If the Depositor takes action in violation of this Section 10.9,
the Property Trustee agrees, for the benefit of Holders, that at the expense of
the Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.

Section 10.10. Counterparts.

This Trust Agreement may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed signature page of this instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

[signature page follows]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Trust Agreement as of the day and year first above written.

 

        

NOVASTAR MORTGAGE, INC.,

as Depositor

           By:  

 

           Name:  

 

           Title:  

 

  THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Property Trustee       

BNY MELLON TRUST OF DELAWARE,

as Delaware Trustee

  By:  

 

       By:  

 

  Name:  

 

       Name:  

 

  Title:  

 

       Title:  

 

 

 

  ,     

 

  , as Administrative Trustee        as Administrative Trustee   Name:   W.
Lance Anderson        Name:   Matthew R. Kaltenrieder  

 

  ,          as Administrative Trustee            Name:   Rodney E. Schwatken  
        



--------------------------------------------------------------------------------

Exhibit A

FORM OF

CERTIFICATE OF TRUST

OF

NOVASTAR CAPITAL TRUST I/B

This Certificate of Trust of NovaStar Capital Trust I/B (the “Trust”) is being
duly executed and filed by the undersigned, as trustee, to form a statutory
trust under the Delaware Statutory Trust Act (12 Del. C. § 3801, et seq.) (the
“Act”).

1. Name. The name of the statutory trust formed by this Certificate of Trust is:
NovaStar Capital Trust I/B.

2. Delaware Trustee. The name and business address of the trustee of the Trust
with its principal place of business in the State of Delaware are BNY Mellon
Trust of Delaware, White Clay Center, Route 273, Newark, DE 19711, Attention:
Global Corporate Trust.

3. Effective Date. This Certificate of Trust shall be effective upon filing with
the Secretary of State of the State of Delaware.

IN WITNESS WHEREOF, the undersigned, being the trustee of the Trust, has duly
executed this Certificate of Trust in accordance with Section 3811(a)(1) of the
Act.

 

BNY MELLON TRUST OF DELAWARE, not in its individual capacity, but solely as
Delaware trustee By:  

 

Name:  

 

Title:  

 

 

A-1



--------------------------------------------------------------------------------

Exhibit B

[FORM OF COMMON SECURITIES CERTIFICATE]

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS OR

ANY OTHER APPLICABLE SECURITIES LAWS AND MAY NOT BE OFFERED,

SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN

EXEMPTION FROM REGISTRATION. THIS CERTIFICATE IS NOT

TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND

SECTION 5.11 OF THE TRUST AGREEMENT

 

Certificate Number       Number of Common Securities           C-[    ]      
[    ]

Certificate Evidencing Common Securities

of

NOVASTAR CAPITAL TRUST I/B

Common Securities

(liquidation amount $1,000 per Common Security)

NOVASTAR CAPITAL TRUST I/B, a statutory trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that NovaStar Mortgage, Inc.,
a Virginia corporation (the “Holder”), is the registered owner of [AMOUNT (#)]
common securities of the Trust representing undivided common beneficial
interests in the assets of the Trust and designated the “NovaStar Capital Trust
I/B Common Securities (liquidation amount $1,000 per Common Security)” (the
“Common Securities”). Except in accordance with Section 5.11 of the Trust
Agreement (as defined below), the Common Securities are not transferable and, to
the fullest extent permitted by law, any attempted transfer hereof other than in
accordance therewith shall be void. The designations, rights, privileges,
restrictions, preferences and other terms and conditions of the Common
Securities are set forth in, and this certificate and the Common Securities
represented hereby are issued and shall in all respects be subject to the terms
and conditions of, the Amended and Restated Trust Agreement of the Trust, dated
as of February 18, 2009, as the same may be amended from time to time (the
“Trust Agreement”), among NovaStar Mortgage, Inc., as Depositor, The Bank of New
York Mellon Trust Company, National Association, as Property Trustee, BNY Mellon
Trust of Delaware, as Delaware Trustee, and the Administrative Trustees named
therein. The Trust will furnish a copy of the Trust Agreement to the Holder
without charge upon written request to the Trust at its principal place of
business or registered office.

 

B-1



--------------------------------------------------------------------------------

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to its
conflicts of law provisions.

All capitalized terms used but not defined in this Common Securities Certificate
are used with the meanings specified in the Trust Agreement, including the
Schedule and Exhibits thereto.

IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this Common Securities Certificate this [DAY] day of
[MONTH], [YEAR].

 

NOVASTAR CAPITAL TRUST I/B By:  

 

Name:  

 

  Administrative Trustee

 

B-2



--------------------------------------------------------------------------------

Exhibit C

[FORM OF PREFERRED SECURITIES CERTIFICATE]

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO NOVASTAR CAPITAL TRUST I/B OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT

 

C-1



--------------------------------------------------------------------------------

OF 1940, AS AMENDED), AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY
PREFERRED SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
(A) ABOVE.

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF THE
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
PROVISIONS OF AN AMENDED AND RESTATED TRUST AGREEMENT OF NOVASTAR CAPITAL TRUST
I/B DATED AS OF FEBRUARY 18, 2009 (A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE DEPOSITOR) AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE PROVISIONS
OF SUCH TRUST AGREEMENT. THE HOLDER OF THIS PREFERRED SECURITY, OR ANY INTEREST
THEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT
OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN
ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S
INVESTMENT IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY
ACQUIRE OR HOLD THIS PREFERRED SECURITY OR ANY INTEREST THEREIN. ANY PURCHASER
OR HOLDER OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO
HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH
SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON
BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING
THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).

 

C-2



--------------------------------------------------------------------------------

Certificate Number             Preferred Securities             Aggregate
Liquidation Amount

CUSIP NO.

 

 

Certificate Evidencing Preferred Securities

of

NOVASTAR CAPITAL TRUST I/B

Preferred Securities

(liquidation amount $1,000 per Preferred Security)

NOVASTAR CAPITAL TRUST I/B, a statutory trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that                     , a
                     (the “Holder”), is the registered owner of [AMOUNT (#)]
Preferred Securities [IF THE PREFERRED SECURITY IS A GLOBAL SECURITY, THEN
INSERT: or such other number of Preferred Securities represented hereby as may
be set forth in the records of the Securities Registrar hereinafter referred to
in accordance with the Trust Agreement (as defined below)] of the Trust
representing an undivided preferred beneficial interest in the assets of the
Trust and designated the “NOVASTAR CAPITAL TRUST I/B Preferred Securities,
(liquidation amount $1,000 per Preferred Security)” (the “Preferred
Securities”). Subject to the terms and conditions of the Trust Agreement (as
defined below), the Preferred Securities are transferable on the books and
records of the Trust, in person or by a duly authorized attorney, upon surrender
of this certificate duly endorsed and in proper form for transfer as provided in
Section 5.7 of the Trust Agreement. The designations, rights, privileges,
restrictions, preferences and other terms and conditions of the Preferred
Securities are set forth in, and this certificate and the Preferred Securities
represented hereby are issued and shall in all respects be subject to the terms
and conditions of, the Amended and Restated Trust Agreement of the Trust, dated
as of February 18, 2009, as the same may be amended from time to time (the
“Trust Agreement”), among NovaStar Mortgage, Inc., as Depositor, The Bank of New
York Mellon Trust Company, National Association, as Property Trustee, BNY Mellon
Trust of Delaware, as Delaware Trustee, and the Administrative Trustees named
therein. The Trust will furnish a copy of the Trust Agreement to the Holder
without charge upon written request to the Property Trustee at its Corporate
Trust Office.

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to its
conflicts of law provisions.

All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedule and Exhibits thereto.

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this Preferred Securities Certificate this [DAY] day of
[MONTH], [YEAR].

 

NOVASTAR CAPITAL TRUST I/B By:  

 

Name:  

 

  Administrative Trustee

This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.

Dated:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Property Trustee By:  

 

Name:  

 

Title:   Authorized signatory  

 

C-4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

Distributions on the Trust Securities shall be cumulative, and shall accumulate
whether or not there are funds of the Trust available for the payment of
Distributions. Distributions shall accumulate from January 1, 2009, and, except
as provided below, shall be payable quarterly in arrears on
March 30, June 30, September 30 and December 30 of each year, commencing on the
first such date after the Exchange Date, at the following rates:

(i) Beginning as of January 1, 2009 through December 31, 2009, at the rate of
one percent (1.0%) per annum of the Liquidation Amount of the Trust Securities,
unless an Interest Coverage Trigger with respect to the quarter then just ended
has occurred in which case the Distribution for the distribution period ending
on the next succeeding Distribution Date shall accrue at a variable rate equal
to LIBOR plus 3.50% per annum of the Liquidation Amount of the Trust Securities;
and

(ii) Beginning January 1, 2010 until the earlier of (1) February 18, 2019 or
(2) the occurrence of an Interest Coverage Trigger, at the rate of one percent
(1.0%) per annum of the Liquidation Amount of the Trust Securities and,
thereafter, at a variable rate, reset quarterly, equal to LIBOR plus 3.50% per
annum of the Liquidation Amount of the Trust Securities. LIBOR shall be
determined by the Calculation Agent in accordance with Schedule A. The amount of
Distributions payable for any period less than a full Distribution period shall
be computed on the basis of a 360-day year and the actual number of days elapsed
in the relevant Distribution period. The amount of Distributions payable for any
period shall include any Additional Interest Amounts in respect of such period;

Distributions on the Trust Securities shall be made by the Paying Agent from the
Payment Account and shall be payable on each Distribution Date only to the
extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

Distributions on the Securities must be paid on the dates payable to the extent
that the Trust has funds available for the payment of such Distributions in the
Payment Account of the Trust. The Trust’s funds available for Distribution to
the Holders of the Preferred Securities will be limited to payments received
from the Depositor.

During any Event of Default, the Depositor shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Depositor’s capital stock or
(ii) make any payment of principal of or any interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Depositor that rank pari
passu in all respects with or junior in interest to the Notes (other than
(a) repurchases, redemptions or other acquisitions of shares of capital stock of
the Depositor in connection with (1) any employment contract, benefit plan or
other similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, (2) a dividend reinvestment or stockholder
stock purchase plan or (3) the issuance of capital stock of the Depositor (or
securities convertible into or exercisable for such capital stock) as
consideration in an acquisition transaction entered into prior to the applicable
Event of Default, (b) as a result of an exchange or conversion of any

 

C-5



--------------------------------------------------------------------------------

class or series of the Depositor’s capital stock (or any capital stock of a
Subsidiary (as defined in the Indenture) of the Depositor) for any class or
series of the Depositor’s capital stock or of any class or series of the
Depositor’s indebtedness for any class or series of the Depositor’s capital
stock, (c) the purchase of fractional interests in shares of the Depositor’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in connection with any Rights Plan (as defined in the Indenture), the
issuance of rights, stock or other property under any Rights Plan, or the
redemption or repurchase of rights pursuant thereto or (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock).

On each Note Redemption Date, on the stated maturity (or any date of principal
repayment upon early maturity) of the Notes and on each other date on (or in
respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor’s option, on or after March 30, 2010 in whole or
in part from time to time at the Optional Note Redemption Price of the principal
amount thereof or the redeemed portion thereof, as applicable, together, in the
case of any such redemption, with accrued interest, including any Additional
Interest, to but excluding the date fixed for redemption. The Notes may also be
redeemed by the Depositor, at its option, at any time, in whole but not in part,
upon the occurrence of an Investment Company Event or a Tax Event at the Special
Note Redemption Price; and provided, further, that such Investment Company Event
or a Tax Event is continuing on the Redemption Date.

The Trust Securities redeemed on each Redemption Date shall be redeemed at the
Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.

Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register. If any Preferred Securities are held by a Depositary,
such Distributions shall be made to the Depositary in immediately available
funds.

The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.

 

C-6



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:

(Insert assignee’s social security or tax identification number)

(Insert address and zip code of assignee)

and irrevocably appoints

agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

Date:                     

 

Signature:  

 

(Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

 

C-7



--------------------------------------------------------------------------------

Exhibit D

JUNIOR SUBORDINATED INDENTURE

[to be attached]

 

D-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF TRANSFEREE CERTIFICATE

TO BE EXECUTED BY TRANSFEREES

[DATE], [YEAR]

The Bank of New York Mellon Trust Company, National Association

601 Travis, 16th floor

Houston, Texas 77002

Attention:    Global Corporate Trust—   

NOVASTAR CAPITAL TRUST I/B

Mudassir Mohamed

NovaStar Mortgage, Inc.

NOVASTAR CAPITAL TRUST I/B

2114 Central Street

Suite 600

Kansas City, MO 64108

 

  Re: Purchase of $              stated liquidation amount of Floating Rate
Preferred Securities (the “Preferred Securities”) of NovaStar Capital Trust I/B

Ladies and Gentlemen:

In connection with our purchase of the Preferred Securities we confirm that:

1. We understand that the Floating Rate Preferred Securities (the “Preferred
Securities”) of NOVASTAR CAPITAL TRUST I/B (the “Trust”) of NovaStar Mortgage,
Inc. (the “Company”) executed in connection therewith) and the Floating Rate
Junior Subordinated Notes due 2035 of the Company (the “Subordinated Notes”)
(the entire amount of the Trust’s outstanding Preferred Securities and the
Subordinated Notes together being referred to herein as the “Offered
Securities”), have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may not be offered or sold except as
permitted in the following sentence. We agree on our own behalf and on behalf of
any investor account for which we are purchasing the Offered Securities that, if
we decide to offer, sell or otherwise transfer any such Offered Securities, such
offer, sale or transfer will be made only (a) to the Trust (b) to a person we
reasonably believe is a “qualified purchaser” (a “QP”) (as determined in
accordance with section 2(a)(51) of the Investment Company Act of 1940, as
amended (the “Investment Company Act”) and in compliance with the Securities
Act. We understand that the certificates for any Offered Security that we
receive will bear a legend substantially to the effect of the foregoing.

2. We are a “qualified purchaser” within the meaning of Section 2(a)(51) of the
Investment Company Act of 1940, as amended, and are purchasing for our own
account or for the account of such a “qualified purchaser,” and we have such
knowledge and

 

E-1



--------------------------------------------------------------------------------

experience in financial and business matters as to be capable of evaluating the
merits and risks of our investment in the Offered Securities, and we and any
account for which we are acting are each able to bear the economic risks of our
or its investment.

3. We are acquiring the Offered Securities purchased by us for our own account
(or for one or more accounts as to each of which we exercise sole investment
discretion and have authority to make, and do make, the statements contained in
this letter) and not with a view to any distribution of the Offered Securities,
subject, nevertheless, to the understanding that the disposition of our property
will at all times be and remain within our control.

4. In the event that we purchase any Preferred Securities or any Subordinated
Notes, we will acquire such Preferred Securities having an aggregate stated
liquidation amount of not less than $100,000 or such Subordinated Notes having
an aggregate principal amount not less than $100,000, for our own account and
for each separate account for which we are acting.

5. We acknowledge that we are not a fiduciary of (i) an employee benefit,
individual retirement account or other plan or arrangement subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
a “Plan”); or (ii) an entity whose underlying assets include “plan assets” by
reason of any Plan’s investment in the entity, and are not purchasing any of the
Offered Securities on behalf of or with “plan assets” by reason of any Plan’s
investment in the entity.

6. We acknowledge that the Trust and the Company and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations, warranties
and agreements and agree that if any of the acknowledgments, representations,
warranties and agreements deemed to have been made by our purchase of any of the
Offered Securities are no longer accurate, we shall promptly notify the Company.
If we are acquiring any Offered Securities as a fiduciary or agent for one or
more investor accounts, we represent that we have sole discretion with respect
to each such investor account and that we have full power to make the foregoing
acknowledgments, representations and agreement on behalf of each such investor
account.

 

 

(Name of Purchaser)

By:

 

 

Name:

 

 

Date:

 

 

Upon transfer, the Preferred Securities (having a stated liquidation amount of
$                    ) would be registered in the name of the new beneficial
owner as follows.

 

E-2



--------------------------------------------------------------------------------

Name:  

 

 

Address:    

 

Taxpayer ID Number:  

 

 

E-3



--------------------------------------------------------------------------------

Exhibit F

FORM OF OFFICER’S FINANCIAL CERTIFICATE

The undersigned, the [Chief Financial Officer/Treasurer/Assistant Treasurer/
Secretary/ Assistant Secretary, Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President] hereby certifies, pursuant to Section 8.16 of
the Amended and Restated Trust Agreement, dated as of February 18, 2009 (the
“Trust Agreement”), among NovaStar Mortgage, Inc. (the “Company”), The Bank of
New York Mellon Trust Company, National Association, as property trustee, BNY
Mellon Trust of Delaware, as Delaware trustee, and the administrative trustees
named therein that, as of [date], [20    ], the Guarantor and its consolidated
subsidiaries had the following ratios and balances for the quarter then ended:

 

EBITDA:   

 

   Interest Coverage Calculation:   

 

   Interest Coverage Trigger   

 

   to   

 

  

[include until the earlier of (1) the 10th anniversary of the date of the Trust
Agreement and (2) the date after January 1, 2010 upon which an Interest Coverage
Trigger occurs]

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20    .]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20    .]

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[quarter] [annual] period ended [date], 20    , and such financial statements
have been prepared in accordance with GAAP consistently applied throughout the
period involved (expect as otherwise noted therein).

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this [DATE] day of [MONTH], [YEAR].

 

NOVASTAR MORTGAGE, INC. By:  

 

Name:  

 

Title:  

 

  NovaStar Mortgage, Inc.  

2114 Central Street

Suite 600

Kansas City, MO 64108

 

F-2



--------------------------------------------------------------------------------

Schedule A

DETERMINATION OF LIBOR

With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):

(1) On the second LIBOR Business Day (as defined below) prior to an Interest
Payment Date (each such day, a “LIBOR Determination Date”), LIBOR for any given
security shall for the following interest payment period equal the rate, as
obtained by the Calculation Agent from Bloomberg Financial Markets Commodities
News, for three-month Eurodollar deposits that appears on Dow Jones Telerate
Page 3750 (as defined in the International Swaps and Derivatives Association,
Inc. 2000 Interest Rate and Currency Exchange Definitions), or such other page
as may replace such Page 3750, as of 11:00 A.M. (London time) on such LIBOR
Determination Date.

(2) If, on any LIBOR Determination Date, such rate does not appear on Dow Jones
Telerate Page 3750 or such other page as may replace such Page 3750, the
Calculation Agent shall determine the arithmetic mean of the offered quotations
of the Reference Banks (as defined below) to leading banks in the London
interbank market for three-month Eurodollar deposits in an amount determined by
the Calculation Agent by reference to requests for quotations as of
approximately 11:00 A.M. (London time) on the LIBOR Determination Date made by
the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations. If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month Eurodollar deposits in an
amount determined by the Calculation Agent by reference to the principal London
offices of leading banks in the London interbank market; provided, that, if the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures provided above, LIBOR shall be LIBOR as
determined on the previous LIBOR Determination Date.

(3) As used herein: “Reference Banks” means four (4) major banks in the London
interbank market selected by the Calculation Agent; and “LIBOR Business Day”
means a day on which commercial banks are open for business (including dealings
in foreign exchange and foreign currency deposits) in London.

 

Schedule A-1



--------------------------------------------------------------------------------

Schedule 8.16

EXISTING TRUPS HOLDERS

Taberna Preferred Funding I, Ltd.

Taberna Capital Management, LLC

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Fax: (215) 243-9030

Taberna Preferred Funding II, Ltd.

Taberna Capital Management, LLC

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Fax: (215) 243-9030

Email: rlicht@raitft.com and mfralin@tabernasecurities.com

 

Schedule 8.16-1